 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                        Desc
                                   Main Document    Page 1 of 75


 1       Richard M. Pachulski (CA Bar No. 90073)
         Jeffrey W. Dulberg (CA Bar No. 181200)
 2       Malhar S. Pagay (CA Bar No. 189289)
         PACHULSKI STANG ZIEHL & JONES LLP
 3       10100 Santa Monica Blvd., 13th Floor
         Los Angeles, California 90067
 4       Telephone: 310/277-6910
         Facsimile: 310/201-0760
 5       Email: rpachulski@pszjlaw.com
                 jdulberg@pszjlaw.com
 6               mpagay@pszjlaw.com

 7       [Proposed] Counsel for Debtor and
         Debtor in Possession
 8
         Suzzanne Uhland (CA Bar No. 136852)
 9       Diana Perez (NY Bar No. 4636403)
         O’MELVENY & MYERS LLP
10       Times Square Tower
         7 Times Square
11       New York, New York 10036
         Telephone: 212/326-2000
12       Email: suhland@omm.com
                dperez@omm.com
13

14       [Proposed] Special Corporate, Litigation, and
         International Counsel for Debtor and
15       Debtor in Possession

16                                 UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
17                                       LOS ANGELES DIVISION

18   In re:                                                      Case No.: 2:19-bk-24804-VZ

19   YUETING JIA,1                                               Chapter 11

20                                     Debtor.                   DEBTOR’S FIRST AMENDED PLAN OF
                                                                 REORGANIZATION
21                                                               UNDER CHAPTER 11 OF THE
                                                                 BANKRUPTCY CODE
22
                                                                 Confirmation Hearing
23                                                               Date:       TBD
                                                                 Time:       TBD
24                                                               Place:      Courtroom 1368
                                                                             Roybal Federal Building
25                                                                           255 E. Temple Street
                                                                             Los Angeles, California 90012
26                                                               Judge:     Hon. Vincent P. Zurzolo

27
     1
      The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
28   Marguerite Drive, Rancho Palos Verdes, CA 90275.


     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                                                Desc
                                       Main Document    Page 2 of 75


 1   ARTICLE I DEFINITIONS AND INTERPRETATION .............................................................. 2

 2            1.1.     Definitions. ............................................................................................................. 2

 3            1.2.     Interpretation, Application of Definitions, and Rules of Construction................ 12
     ARTICLE II UNCLASSIFIED CLAIMS ................................................................................... 12
 4
              2.1      Administrative Expense Claims. .......................................................................... 13
 5
              2.2      Professional Fees. ................................................................................................ 14
 6
              2.3      Priority Tax Claims.............................................................................................. 15
 7
              2.4      Domestic Support Obligations. ............................................................................ 15
 8
     ARTICLE III CLASSIFICATION OF CLAIMS ........................................................................ 16
 9            3.1      Class Identification. ............................................................................................. 16
10   ARTICLE IV TREATMENT OF CLAIMS ................................................................................ 16
11            4.1      Priority Non-Tax Claims (Class 1). ..................................................................... 16
12            4.2      U.S. Secured Claims (Class 2). ............................................................................ 17

13            4.3      Debt Claims (Class 3). ......................................................................................... 17

14   ARTICLE V ACCEPTANCE OR REJECTION OF THE PLAN .............................................. 18
              5.1      Class Acceptance Requirement. ........................................................................... 18
15
              5.2      Deemed Acceptance by Non-Voting Classes. ...................................................... 18
16
              5.3      Elimination of Vacant Classes. ............................................................................ 18
17
              5.4      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. .................. 19
18
     ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN......................................... 19
19
              6.1      Compromise of Controversies.............................................................................. 19
20            6.2      The Trust. ............................................................................................................. 19
21            6.3      Cancellation of Liens. .......................................................................................... 28
22   ARTICLE VII PLAN DISTRIBUTIONS ................................................................................... 29
23            7.1      Plan Distributions. ............................................................................................... 29

24            7.2      Allocation of Plan Distributions Between Principal and Interest ....................... 29

25            7.3      No Postpetition Interest on Claims. ..................................................................... 29
              7.4      Date of Plan Distributions. .................................................................................. 30
26
              7.5      Distribution Record Date..................................................................................... 30
27
              7.6      Delivery of Plan Distribution............................................................................... 30
28
              7.7      Unclaimed Property. ............................................................................................ 31
                                                               -i-
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                                                Desc
                                         Main Document    Page 3 of 75


 1             7.8       Satisfaction of Claims. ......................................................................................... 31

 2             7.9       Manner of Payment Under Plan. ......................................................................... 31

 3             7.10      No Distribution in Excess of Amount of Allowed Claim. ..................................... 31
               7.11      Setoffs and Recoupments...................................................................................... 32
 4
               7.12      Withholding and Reporting Requirements. .......................................................... 33
 5
               7.13      Claims Paid by Third Parties. ............................................................................. 33
 6
     ARTICLE VIII PROCEDURES FOR RESOLVING DISPUTED CLAIMS ............................. 34
 7
               8.1       Objections to Claims; Estimation of Claims........................................................ 34
 8
               8.2       Payments and Distributions on Disputed Claims. ............................................... 35
 9             8.3       Preservation of Claims and Rights to Settle Claims. ........................................... 36
10             8.4       Expenses Incurred On or After the Effective Date............................................... 37
11   ARTICLE IX EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................ 37
12             9.1       Assumption of Contracts and Leases ................................................................... 37

13             9.2       Claims Based on Rejection of Executory Contracts or Unexpired Leases. ......... 38

14             9.3       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ...... 38
               9.4       Insurance Policies................................................................................................ 39
15
               9.5       Reservation of Rights. .......................................................................................... 40
16
               9.6       Pre-existing Obligations to Debtor Under Executory Contracts and Unexpired
17                       Leases................................................................................................................... 40
18             9.7       Contracts and Leases Entered into After the Petition Date................................. 40

19   ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
                 DATE ................................................................................................................ 41
20
               10.1      Conditions Precedent to Confirmation. ............................................................... 41
21             10.2      Conditions Precedent to the Effective Date. ........................................................ 41
22             10.3      Waiver of Conditions Precedent. ......................................................................... 42
23             10.4      Effect of Non-Occurrence of the Effective Date .................................................. 42
24   ARTICLE XI EFFECT OF CONFIRMATION .......................................................................... 42

25             11.1      Vesting of Assets. ................................................................................................. 42

26             11.2      Binding Effect....................................................................................................... 43
               11.3      Discharge of Claims. ........................................................................................... 43
27
               11.4      Releases................................................................................................................ 44
28

                                                                           - ii -
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                 Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                                              Desc
                                        Main Document    Page 4 of 75


 1           11.5      Exculpation and Limitation of Liability. .............................................................. 53

 2           11.6      Injunction. ............................................................................................................ 54

 3           11.7      Term of Bankruptcy Injunction or Stays. ............................................................. 55
             11.8      Termination of Subordination Rights and Settlement of Related Claims. ........... 56
 4
             11.9      Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code. ................ 56
 5
             11.10 Reservation of Rights. .......................................................................................... 57
 6
     ARTICLE XII RETENTION OF JURISDICTION .................................................................... 57
 7
     ARTICLE XIII MISCELLANEOUS PROVISIONS .................................................................. 60
 8
             13.1      Payment of Statutory Fees. .................................................................................. 60
 9           13.2      Exemption from Securities Laws.......................................................................... 60
10           13.3      Exemption from Certain Transfer Taxes.............................................................. 60
11           13.4      Dissolution of Statutory Committees and Cessation of Fee and Expense
                       Payment................................................................................................................ 61
12
             13.5      Substantial Consummation. ................................................................................. 61
13
             13.6      Expedited Determination of Postpetition Taxes. ................................................. 61
14
             13.7      Modification and Amendments. ........................................................................... 61
15           13.8      Additional Documents.......................................................................................... 62
16           13.9      Effectuating Documents and Further Transactions............................................. 62
17           13.10 Plan Supplement. ................................................................................................. 62
18           13.11 Entire Agreement. ................................................................................................ 63

19           13.12 Revocation or Withdrawal of the Plan................................................................. 63

20           13.13 Severability. ......................................................................................................... 63
             13.14 Solicitation. .......................................................................................................... 64
21
             13.15 Governing Law..................................................................................................... 64
22
             13.16 Compliance with Tax Requirements. ................................................................... 64
23
             13.17 Successors and Assigns. ....................................................................................... 65
24
             13.18 Closing of Chapter 11 Case. ................................................................................ 66
25
             13.19 Document Retention. ............................................................................................ 66
26           13.20 Conflicts. .............................................................................................................. 66
27           13.21 Service of Documents........................................................................................... 66
28           13.22 Deemed Acts......................................................................................................... 68
                                                                        - iii -
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ               Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                                      Desc
                                      Main Document    Page 5 of 75


 1           13.23 Waiver or Estoppel. ............................................................................................. 68

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    - iv -
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ             Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18               Desc
                                    Main Document    Page 6 of 75


 1                                                  INTRODUCTION

 2                      Yueting Jia as a debtor and debtor in possession (the “Debtor” or “YT”) proposes,

 3   and is the proponent of, this chapter 11 plan of reorganization.             The Plan 2 provides for the

 4   reorganization of the Debtor under chapter 11 of the Bankruptcy Code. As set forth below and

 5   described in the Disclosure Statement, under the Plan:

 6                         holders of Allowed Administrative Expense Claims, Priority Tax Claims, Priority

 7                          Non-Tax Claims, and U.S. Secured Claims are paid in full;

 8                         holders of Allowed Debt Claims and Allowed Late Filed Debt Claims receive

 9                          their Pro Rata distribution of the Trust Interests;

10                         except as set forth in the Plan, the Debtor and the Reorganized Debtor will

11                          irrevocably and unconditionally release, waive, and discharge any Claims or

12                          Causes of Action that they have, had, or may have that are based on sections 544,

13                          547, 548, 549, and/or 550 of the Bankruptcy Code and analogous non-bankruptcy

14                          law for all purposes; and

15                         the Debtor and certain Persons and Entities release certain Persons and Entities.

16                      Holders of Claims should refer to the Disclosure Statement for a discussion of

17   the Debtor’s history, business interests, assets, financial information, as well as a summary and

18   description of the Plan. Before voting to accept or reject the Plan, holders of Claims entitled to

19   vote on the Plan are encouraged to read carefully the Plan, the Disclosure Statement, and their

20   respective exhibits and schedules in their entirety. These are the only materials approved for

21   use in soliciting acceptances or rejections of the Plan.

22

23

24

25

26

27

28
     2
         Capitalized terms are as defined in Article 1 below.

     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                   Main Document    Page 7 of 75


 1                                                ARTICLE I

 2                                   DEFINITIONS AND INTERPRETATION

 3           1.1.     Definitions.

 4                    As used in the Plan, capitalized terms have the meanings set forth in this Article I

 5   (such meanings applicable to the singular and plural):

 6           1.       Administrative Expense Claim means a Claim for a cost or expense of administration

 7   of the Estate under sections 503(b) (including Claims arising under section 503(b)(9)), 507(a)(2), or

 8   507(b) of the Bankruptcy Code, including (a) any actual and necessary cost and expense of

 9   preserving the Estate incurred after the Petition Date and through the Effective Date; (b) any

10   indebtedness or obligations incurred or assumed by the Debtor after the Petition Date and through

11   the Effective Date; (c) any Allowed compensation for professional services rendered, and Allowed

12   reimbursement of expenses incurred, by a Professional retained by order of the Bankruptcy Court or

13   otherwise Allowed pursuant to section 503(b) of the Bankruptcy Code; and (d) all fees due and

14   payable pursuant to section 1930 of title 28 of the U.S. Code.

15           2.       Administrative Expense Claim Bar Date means the first Business Day that is thirty

16   (30) days after the Effective Date.

17           3.       Allowed means, with respect to any Claim, such Claim or portion thereof against or in

18   the Debtor: (a) that has been listed by the Debtor in the Schedules as liquidated in amount and not

19   disputed or contingent and for which no contrary proof of claim has been filed; (b) as to which the

20   deadline for objecting or seeking estimation has passed, and no objection or request for estimation

21   has been filed; (c) as to which any objection or request for estimation that has been filed has been

22   settled, waived, withdrawn, or denied by a Final Order; or (d) that is allowed pursuant to the terms of

23   (i) a Final Order, (ii) an agreement by and among the holder of such Claim and the Debtor or the

24   Reorganized Debtor, as applicable, or (iii) the Plan.

25           4.       Allowed Debt Claim Allocation Amount means the Allowed amount of a Debt Claim

26   together with any unpaid interest at the rate of four percent (4%) per annum from the time the

27   underlying debt arose through the Petition Date.

28

                                                        2
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                Desc
                                   Main Document    Page 8 of 75


 1           5.       Allowed Debt Claim Distribution Amount means the Allowed Debt Claim Allocation

 2   Amount minus any Other Distributions received by the holder of such Allowed Debt Claim.

 3           6.       Ballot means the form distributed to each holder of an Impaired Claim that is entitled

 4   to vote to accept or reject the Plan, on which such holder shall indicate acceptance or rejection of the

 5   Plan.

 6           7.       Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

 7           8.       Bankruptcy Court means the United States Bankruptcy Court for the Central District

 8   of California (Los Angles Division), or such other court having jurisdiction over the Chapter 11 Case

 9   or any proceeding within, or appeal of an order entered in, the Chapter 11 Case.

10           9.       Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, the Official

11   Bankruptcy Forms, or the local rules of the Bankruptcy Court.

12           10.      Business Day means any day, other than a Saturday, Sunday, or “legal holiday”

13   (as defined in Bankruptcy Rule 9006(a)).

14           11.      Call Option means that certain call option exercisable by the Debtor under that

15   certain Restructuring Agreement dated as of December 31, 2018, by and among Smart King, the

16   Debtor, Season Smart Limited, and the other parties thereto.

17           12.      Cash means legal tender of the United States of America and equivalents thereof.

18           13.      Causes of Action means any action, claim, cause of action, controversy, demand,

19   right, action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,

20   defense, offset, power, privilege, license, and franchise of any kind or character whatsoever, whether

21   known or unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,

22   liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable directly or

23   derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in law, or in

24   equity, or pursuant to any other theory of law. For the avoidance of doubt, “Cause of Action”

25   includes: (a) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or

26   for breach of duties imposed by law or in equity; (b) the right to object to Claims; (c) any claim

27   pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any equitable remedy, including,

28   without limitation, any claim for equitable subordination, equitable disallowance, or unjust

                                                         3
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 9 of 75


 1   enrichment; (e) any claim or defense including fraud, mistake, duress, and usury, and any other

 2   defenses set forth in section 558 of the Bankruptcy Code; and (f) any cause of action or claim arising

 3   under any state or foreign fraudulent transfer law.

 4           14.      Chapter 11 Case means the case under chapter 11 of the Bankruptcy Code

 5   commenced by the Debtor in the Bankruptcy Court.

 6           15.      China Debtor List has the meaning set forth in Article 11.4(c) of the Plan.

 7           16.      China Debtor List Covenant has the meaning set forth in Article 11.4(c) of the Plan.

 8           17.      China Restrictions has the meaning set forth in Article 11.4(c) of the Plan.

 9           18.      Chinese Court has the meaning set forth in Article 11.4(c) of the Plan.

10           19.      Claim means a claim, as defined in section 101(5) of the Bankruptcy Code, against

11   the Debtor.

12           20.      Class means a category of Claims established under Article III of the Plan pursuant to

13   sections 1122 and 1123(a)(1) of the Bankruptcy Code.

14           21.      Committee means the official committee of unsecured creditors appointed in the

15   Chapter 11 Case pursuant to section 1102 of the Bankruptcy Code.

16           22.      Confirmation Date means the date upon which the Bankruptcy Court enters the

17   Confirmation Order on the docket of the Chapter 11 Case.

18           23.      Confirmation Hearing means the hearing to be held by the Bankruptcy Court to

19   consider confirmation of the Plan under section 1129 of the Bankruptcy Code, as such hearing may

20   be continued from time to time.

21           24.      Confirmation Order means the order of the Bankruptcy Court confirming the Plan

22   pursuant to section 1129 of the Bankruptcy Code, and granting other related relief.

23           25.      Creditor Trust means the 2020 Creditor Liquidating Trust for the benefit of holders

24   of Allowed Debt Claims.

25           26.      Creditor Trust Committee has the meaning set forth in Article 6.2(f) of the Plan.

26           27.      Cure Amount has the meaning set forth in Article 9.3(a) of the Plan.

27           28.      Cure Dispute has the meaning set forth in Article 9.3(c) of the Plan.

28           29.      Cure Schedule has the meaning set forth in Article 9.3(b) of the Plan.

                                                           4
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                  Desc
                                   Main Document    Page 10 of 75


 1           30.      Debt Claim means any Claim against the Debtor that is (a) not an Administrative

 2   Expense Claim, Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim or (b) otherwise

 3   determined by the Bankruptcy Court to be a Debt Claim.

 4           31.      Debtor has the meaning set forth in the Introduction.

 5           32.      Disallowed means, with respect to any Claim, a Claim or any portion thereof that is

 6   not Allowed and (a) has been disallowed by a Final Order, (b) is listed in the Schedules as zero or as

 7   contingent, disputed, or unliquidated and as to which no proof of claim or request for payment of an

 8   Administrative Expense Claim has been timely filed or deemed timely filed with the Bankruptcy

 9   Court, (c) is not listed in the Schedules and as to which no proof of claim or request for payment of

10   an Administrative Expense Claim has been timely filed or deemed timely filed with the Bankruptcy

11   Court, (d) has been withdrawn by agreement of the Debtor and the holder thereof, or (e) has been

12   withdrawn by the holder thereof.

13           33.      Discharge Date means the date upon which the Court grants the Debtor a discharge

14   upon the earlier of: (a) distribution of the Trust Interests to the holders of Allowed Debt Claims and

15   (b) all Allowed Claims shall have been paid under the Plan.

16           34.      Disclosure Statement means that written disclosure statement, dated January 27,

17   2020, relating to the Plan, including, without limitation, all exhibits and schedules thereto, as the

18   same may be amended, modified, or supplemented from time to time, as approved by the

19   Bankruptcy Court pursuant to sections 1125 and 1126(b) of the Bankruptcy Code.

20           35.      Disputed Claim means a Claim that is not yet Allowed.

21           36.      Distributable Proceeds has the meaning set forth in Article 6.2(i) of the Plan.

22           37.      Distribution Event has the meaning set forth in Article 6.2(i) of the Plan.

23           38.      Distribution Record Date means the record date for purposes of making distributions

24   under the Plan on account of Allowed Claims, which date shall be the date of the commencement of

25   the Confirmation Hearing.

26           39.      Distribution Waterfall means the distribution waterfall set forth in Article 6.2(j) of

27   the Plan.

28

                                                         5
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                   Main Document    Page 11 of 75


 1           40.      Domestic Support Obligations means a domestic support obligation, as defined in

 2   section 101(14A) of the Bankruptcy Code, as such obligations may be modified from time to time by

 3   a court of competent jurisdiction.

 4           41.      Effective Date means, with respect to the Plan, the Business Day selected by the

 5   Debtor on which (a) no stay of the Confirmation Order is in effect, (b) the conditions to the

 6   effectiveness of the Plan specified in Article 10.2 have been satisfied or waived (in accordance with

 7   Article 10.3), and (c) the Debtor declares the Plan effective.

 8           42.      Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.

 9           43.      Estate means the estate of the Debtor created pursuant to section 541 of the

10   Bankruptcy Code upon the commencement of the Chapter 11 Case.

11           44.      FF means Faraday & Future Inc., a Delaware corporation.

12           45.      FF Global means FF Global Partners LLC, a Delaware limited liability company.

13           46.      FF Peak means FF Peak Holding Limited, a company organized in the British Virgin

14   Islands.

15           47.      FF Top means FF Top Holding Ltd., a company organized in the British Virgin

16   Islands.

17           48.      Final Order means an order or judgment entered by the Bankruptcy Court or other

18   court of competent jurisdiction: (a) that has not been reversed, stayed, modified, amended, or

19   revoked, and as to which (i) any right to appeal or seek leave to appeal, certiorari, review,

20   reargument, stay, or rehearing has been waived or (ii) the time to appeal or seek leave to appeal,

21   certiorari, review, reargument, stay, or rehearing has expired and no appeal, motion for leave to

22   appeal, or petition for certiorari, review, reargument, stay, or rehearing is pending or (b) as to which

23   an appeal has been taken, a motion for leave to appeal, or petition for certiorari, review, reargument,

24   stay, or rehearing has been filed and (i) such appeal, motion for leave to appeal or petition for

25   certiorari, review, reargument, stay, or rehearing has been resolved by the highest court to which the

26   order or judgment was appealed or from which leave to appeal, certiorari, review, reargument, stay,

27   or rehearing was sought and (ii) the time to appeal (in the event leave is granted), appeal further or

28   seek leave to appeal, certiorari, further review, reargument, stay, or rehearing has expired and no

                                                        6
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 12 of 75


 1   such appeal, motion for leave to appeal, or petition for certiorari, further review, reargument, stay, or

 2   rehearing is pending; provided, however, that no order or judgment shall fail to be a “Final Order”

 3   solely because of the possibility that a motion pursuant to sections 502(j) or 1144 of the Bankruptcy

 4   Code, rules 59 or 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rules 9023 or 9024 may

 5   be filed with respect to such order or judgment.

 6           49.      Future Equity Incentive Plan has the meaning set forth in Article 6.2(k) of the Plan.

 7           50.      Impaired means, with respect to a Class of Claims, a Class that is impaired within the

 8   meaning of section 1124 of the Bankruptcy Code.

 9           51.      Initial Term has the meaning set forth in Article 6.2(g) of the Plan.

10           52.      Injunctions means those certain limitations and prohibitions imposed by preliminary

11   injunctions, freezing orders, and/or similar orders from courts in the British Virgin Islands and the

12   United States federal courts situated in the state of California.

13           53.      IPO means an initial public offering on the New York Stock Exchange, Nasdaq, the

14   Hong Kong Stock Exchange, the London Stock Exchange, or any other internationally recognized

15   stock exchange (including in the PRC) with respect to the shares of outstanding capital stock of

16   Smart King or such other relevant listing vehicle, as applicable.

17           54.      KCBI Releasing Party has the meaning set forth in Article 11.4(d).

18           55.      KCBI Settlement has the meaning set forth in Article 11.4(d).

19           56.      Key China Business Individuals are those certain Chinese individuals who have

20   entered into a KCBI Settlement with a KCBI Releasing Party. The Key China Business Individuals

21   will be identified in the Plan Supplement.

22           57.      Late Filed Debt Claim means a Debt Claim filed after the applicable deadline set by

23   the Bankruptcy Court to file proofs of claim in the Chapter 11 Case but before the occurrence of a

24   Distribution Event.

25           58.      Late Filed Debt Claim Order has the meaning set forth in Article 6.2(d) of the Plan.

26           59.      Late Filed Debt Claims Reserve means the trust established for the benefit of holders

27   of Allowed Late Filed Debt Claims.

28           60.      Lien means a lien as defined in section 101(37) of the Bankruptcy Code.

                                                         7
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 13 of 75


 1           61.      Liquidation Event means a (a) liquidation through an assignment for the benefit of

 2   creditors, a receivership, a case under chapter 7 of the Bankruptcy Code, or a similar insolvency

 3   proceeding of Smart King or future public listing vehicle for the global subsidiaries of FF, (b) a

 4   liquidating case of FF under chapter 11 of the Bankruptcy Code, or (c) a reorganization case of FF

 5   under chapter 11 of the Bankruptcy Code that materially reduces the percentage ownership of the

 6   Trust other than by virtue of an equity investment or equity incentive.

 7           62.      Marketable Securities has the meaning set forth in Article 6.2(i) of the Plan.

 8           63.      New PT Units has the meaning set forth in Article 6.2(a) of the Plan.

 9           64.      Non-Debt Claim means any Claim against the Debtor that is (a) not a Debt Claim or

10   (b) otherwise determined by the Bankruptcy Court to be a Non-Debt Claim.

11           65.      Other Distributions means (a) any amounts the holder of an Allowed Debt Claim

12   actually receives from the primary obligor or any guarantor besides the Debtor, of such Debt Claim

13   based on such holder’s contractual agreement with such primary obligor or guarantor, minus (b) any

14   amounts such holder actually receives upon the disposition of any assets that (i) have already been

15   collateralized by the Debtor or any other Person or Entity, (ii) have already been pledged by the

16   Debtor or any other Person or Entity, and (iii) the Debtor, Wei Gan, or any other Person or Entity

17   own, and that have been seized, attached, or frozen by Chinese judiciary authorities minus (c) if the

18   primary debt obligation underlying such Debt Claim is satisfied in whole or in part by conversion to

19   equity in any jurisdiction, the corresponding reduction in the amount of the Debt Claim on account

20   of such conversion.

21           66.      Pacific Technology means Pacific Technology Holding LLC, a Delaware limited

22   liability company.

23           67.      Person means person as defined in section 101(41) of the Bankruptcy Code.

24           68.      Petition Date means the date on which the Debtor filed his petition for relief

25   commencing the Chapter 11 Case.

26           69.      Plan means this first modified plan of reorganization under chapter 11 of the

27   Bankruptcy Code, including the exhibits and schedules hereto and the Plan Supplement, as may be

28

                                                         8
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 14 of 75


 1   amended, supplemented, or modified from time to time in accordance with the Bankruptcy Code, the

 2   Bankruptcy Rules, and the terms hereof.

 3           70.      Plan Distribution means a payment or distribution under the Plan to holders of

 4   Allowed Claims or other eligible Entities.

 5           71.      Plan Supplement means the compilation of documents (or forms or summary of

 6   material terms thereof), schedules, and exhibits to the Plan (in each case as may be altered, amended,

 7   modified, or supplemented from time to time in accordance with the terms hereof and in accordance

 8   with the Bankruptcy Code and the Bankruptcy Rules) to be filed no later than five (5) days before

 9   the Voting Deadline or such later date as the Bankruptcy Court may approve, including: (a) form

10   and/or definitive agreements and related documents with respect to the Trust Agreement; (b) the

11   Schedule of Rejected Contracts and Leases; (c) the list of Key China Business Individuals; and (d)

12   the identity of the initial Trustee and the initial Creditor Trust Committee.

13           72.      Plan Term Sheet means that certain Plan Term Sheet attached as Exhibit B to the

14   Disclosure Statement.

15           73.      PRC means the People’s Republic of China.

16           74.      Preferred PT Units has the meaning set forth in Article 6.2(a) of the Plan.

17           75.      Priority Non-Tax Claim means any Claim entitled to priority in right of payment

18   under section 507(a) of the Bankruptcy Code that is not an Administrative Expense Claim or a

19   Priority Tax Claim.

20           76.      Priority Tax Claim means any Claim entitled to priority in payment as specified in

21   section 507(a)(8) of the Bankruptcy Code.

22           77.      Pro Rata means the proportion that an Allowed Claim in a particular Class bears to

23   the aggregate amount of Allowed Claims in that Class, or the proportion that Allowed Claims in a

24   particular Class bear to the aggregate amount of Allowed Claims in a particular Class and other

25   Classes entitled to share in the same recovery as such Allowed Claim under the Plan.

26           78.      Professional means an Entity (a) employed in the Chapter 11 Case pursuant to

27   sections 327, 328, 363, or 1103 of the Bankruptcy Code or otherwise, or (b) seeking or awarded

28

                                                         9
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                   Main Document    Page 15 of 75


 1   compensation or reimbursement of expenses in connection with the Chapter 11 Case pursuant to

 2   section 503(b)(4) of the Bankruptcy Code.

 3           79.      PT LLCA means that certain Third Amended and Restated Limited Liability

 4   Company Agreement of Pacific Technology dated July 5, 2019.

 5           80.      Released Parties means, collectively, (a) the Debtor and the Estate; (b) all Persons

 6   engaged or retained by the Debtor in connection with the Chapter 11 Case (including in connection

 7   with the preparation of and analyses relating to the Disclosure Statement and the Plan); and (c) any

 8   and all advisors, attorneys, actuaries, financial advisors, accountants, investment bankers, agents,

 9   professionals, and representatives of each of the foregoing Persons and Entities (whether current or

10   former, in each case in his, her, or its capacity as such).

11           81.      Releasing Parties means, collectively, and each solely in its capacity as such: (a)

12   each Released Party; (b) each holder of a Non-Debt Claim that either (i) votes to accept the Plan or

13   (ii) is conclusively deemed to have accepted the Plan; and (c) all other holders of Non-Debt Claims

14   to the extent permitted by law.

15           82.      Reorganized Debtor means the Debtor as reorganized under the Plan, and any

16   successor thereto on or after the Effective Date.

17           83.      Retained Actions has the meaning set forth in Article 8.3 of the Plan.

18           84.      Schedule of Rejected Contracts and Leases means a schedule of the executory

19   contracts and unexpired leases to be rejected pursuant to section 365 of the Bankruptcy Code and

20   Article 9.1 hereof.

21           85.      Schedules means the schedules of assets and liabilities to be filed by the Debtor on

22   October 17, 2019, as required by section 521 of the Bankruptcy Code and Bankruptcy Rule 1007,

23   including any supplements or amendments thereto through the Confirmation Date.

24           86.      Securities Act means the Securities Act of 1933, and all rules and regulations

25   promulgated thereunder.

26           87.      SK M&A means that certain Fifth Amended and Restated Memorandum and Articles

27   of Association of Smart King dated October 12, 2019.

28

                                                         10
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                  Desc
                                   Main Document    Page 16 of 75


 1           88.      Smart King means Smart King Ltd., a company formed under the laws of the

 2   Cayman Islands.

 3           89.      Smart King Transfer Right means the Debtor’s contractual right to direct Pacific

 4   Technology to direct FF Peak to direct FF Top to transfer the Trust Smart King Shares to the Trust.

 5           90.      Standstill Period has the meaning set forth in Article 11.4(c) of the Plan.

 6           91.      Term has the meaning set forth in Article 6.2(g) of the Plan.

 7           92.      Trust means, collectively, the Creditor Trust and the Late Filed Debt Claims Reserve.

 8           93.      Trust Agreement means that certain Trust Agreement, by and among, the Debtor and

 9   the Trustee, on substantially similar terms as described in the Plan Term sheet. A form of the Trust

10   Agreement will be included in the Plan Supplement.

11           94.      Trust Assets has the meaning set forth in Article 6.2(b) of the Plan.

12           95.      Trust Distributions means distributions paid from the Trust.

13           96.      Trust Election means the election by a holder of an Administrative Expense Claim,

14   Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim to receive their pro rata share of

15   the Trust Assets pursuant to the Distribution Waterfall on the dates of distributions to holders of the

16   Trust Interests in lieu of their assigned recoveries under the Plan.

17           97.      Trust Interest has the meaning set forth in Article 6.2 of the Plan.

18           98.      Trust Smart King Shares has the meaning set forth in Article 6.2(a) of the Plan.

19           99.      Trustee has the meaning set forth in Article 6.2(e) of the Plan.

20           100.     Unimpaired means, with respect to any Claim, or a Class of Claims, that is

21   unimpaired within the meaning of section 1124 of the Bankruptcy Code.

22           101.     U.S. Secured Claim means a Claim against the Debtor that is secured by a valid,

23   unavoidable, perfected, and enforceable Lien on, or security interest in, property of the Debtor

24   located in the United States, or that has the benefit of rights of setoff under section 553 of the

25   Bankruptcy Code, but only to the extent of the value of the holder’s interest in the Debtor’s interest

26   in such property, or to the extent of the amount subject to setoff, the value of which shall be

27   determined as provided in section 506 of the Bankruptcy Code.

28           102.     U.S. Trustee means the United States Trustee for the Central District of California.

                                                         11
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                Desc
                                     Main Document    Page 17 of 75


 1           103.     Voting Agent means Epiq Corporate Restructuring, LLC.

 2           104.     Voting Deadline means 4:00 p.m. (Beijing Time) on March 19, 2020.

 3           105.     Warrant has the meaning set forth in Article 6.2(a) of the Plan.

 4           106.     WG Settlement has the meaning set forth in Article 11.4(e) of the Plan.

 5           107.     Yidao Claims has the meaning set forth in Article 6.2(b) of the Plan.

 6           108.     YT Claims has the meaning set forth in Article 11.4(c) of the Plan.

 7           1.2.     Interpretation, Application of Definitions, and Rules of Construction.

 8                    (a)         For purposes of the Plan and unless otherwise specified herein (i) the rules of

 9   construction set forth in section 102 of the Bankruptcy Code shall apply; (ii) any term that it not

10   defined herein, but that is used in the Bankruptcy Code or Bankruptcy Rules, shall have the meaning

11   given to the term in the Bankruptcy Code or Bankruptcy Rules, as applicable; (iii) any reference in

12   the Plan to an existing document, schedule, or exhibit, whether or not filed with the Bankruptcy

13   Court, shall mean such document, schedule, or exhibit, as it may have been or may be amended,

14   modified, or supplemented; (iv) any reference to an Entity as a holder of a Claim includes that

15   Entity’s permitted successors and assigns; and (v) all references to statutes, regulations, orders, rules

16   of courts, and the like shall mean as amended from time to time, as applicable to the Chapter 11

17   Case, unless otherwise stated.

18                    (b)         In computing any period of time prescribed or allowed by the Plan, the

19   provisions of Bankruptcy Rule 9006(a) shall apply.

20                    (c)         All references in the Plan to monetary figures refer to currency of the United

21   States of America.

22                                                     ARTICLE II

23                                             UNCLASSIFIED CLAIMS

24                    In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative

25   Expense Claims, Priority Tax Claims, and Domestic Support Obligations have not been classified

26   for purposes of voting or receiving distributions. Rather, all such Claims are treated separately as

27   unclassified Claims as set forth in this Article II, and the holders thereof are not entitled to vote on

28   the Plan.

                                                            12
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18          Desc
                                     Main Document    Page 18 of 75


 1           2.1      Administrative Expense Claims.

 2                    (a)         Filing Administrative Expense Claims. The holder of an Administrative

 3   Expense Claim, other than (i) a Claim covered by Article 2.2, (ii) a liability incurred and payable in

 4   the ordinary course of business by the Debtor after the Petition Date, (iii) timely filed and Allowed

 5   Claims arising under section 503(b)(9) of the Bankruptcy Code, or (iv) an Administrative Expense

 6   Claim that has been Allowed on or before the Administrative Expense Claim Bar Date, must file and

 7   serve on the Reorganized Debtor a request for payment of such Administrative Expense Claim so

 8   that it is received no later than the Administrative Expense Claim Bar Date pursuant to the

 9   procedures specified in the Confirmation Order and the notice of the Effective Date. Holders

10   required to file and serve, who fail to file and serve, a request for payment of Administrative

11   Expense Claims by the Administrative Expense Claim Bar Date shall be forever barred,

12   estopped, and enjoined from asserting such Administrative Expense Claims against the Debtor

13   or Reorganized Debtor and their property, and such Administrative Expense Claims shall be

14   deemed discharged as of the Effective Date. All such Claims shall, as of the Effective Date, be

15   subject to the permanent injunction set forth in Article 11.6 hereof. Notwithstanding the

16   foregoing, pursuant to section 503(b)(1)(D) of the Bankruptcy Code, no governmental unit shall be

17   required to file a request for payment of any Administrative Expense Claim of a type described in

18   sections 503(b)(1)(B) or 503(b)(1)(C) of the Bankruptcy Code as a condition to such Claim being

19   Allowed.

20                    (b)         Allowance of Administrative Expense Claims. An Administrative Expense

21   Claim, with respect to which a request for payment has been properly and timely filed pursuant to

22   Article 2.1(a) shall become an Allowed Administrative Expense Claim if no objection to such

23   request is filed with the Bankruptcy Court and served on the Debtor and the requesting party on or

24   before the one-hundred twentieth (120th) day after the Effective Date, as the same may be modified

25   or extended by order of the Bankruptcy Court. If an objection is timely filed, the Administrative

26   Expense Claim shall become an Allowed Administrative Expense Claim only to the extent allowed

27   by Final Order or as such Claim is settled, compromised, or otherwise resolved pursuant to Article

28   8.3.

                                                         13
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                     Main Document    Page 19 of 75


 1                    (c)         Payment of Allowed Administrative Expense Claims. Except to the extent that

 2   an Administrative Expense Claim has already been paid during the Chapter 11 Case, the holder of an

 3   Allowed Administrative Expense Claim agrees to a less favorable treatment, or the Holder of an

 4   Allowed Administrative Expense Claim makes a Trust Election, and except as provided in Article

 5   2.2, each holder of an Allowed Administrative Expense Claim against the Debtor shall receive, in

 6   full and complete settlement, release, and discharge of such Claim, Cash equal to the unpaid amount

 7   of such Allowed Administrative Expense Claim on the latest of (i) the Effective Date or as soon

 8   thereafter as reasonably practicable; (ii) 30 days after the date on which such Administrative

 9   Expense Claim becomes Allowed; (iii) the date on which such Administrative Expense Claim

10   becomes due and payable in the ordinary course of the Debtor’s business in accordance with the

11   terms and subject to the conditions of any agreements or understandings governing, or other

12   documents relating to, such Allowed Administrative Expense Claim; and (iv) such other date as may

13   be agreed to by such holder and the Debtor or Reorganized Debtor.

14           2.2      Professional Fees.

15                    (a)         Final Fee Applications. Each Professional requesting compensation pursuant

16   to sections 327, 328, 330, 331, 363, 503(b), or 1103 of the Bankruptcy Code for services rendered in

17   connection with the Chapter 11 Case before the Effective Date shall (i) file with the Bankruptcy

18   Court, and serve on the Reorganized Debtor, an application for allowance of final compensation and

19   reimbursement of expenses in the Chapter 11 Case on or before the forty-fifth (45th) day following

20   the Effective Date, and (ii) after notice and a hearing in accordance with the procedures established

21   by the Bankruptcy Code and Bankruptcy Rules and any prior orders of the Bankruptcy Court in the

22   Chapter 11 Case, be paid in full, in Cash, in such amounts as are Allowed.

23                    (b)         Ordinary Course Professional Fees and Expenses. The immediately preceding

24   paragraph shall not affect any professional-service Entity that is permitted to receive, and the Debtor

25   is permitted to pay, without seeking further authority from the Bankruptcy Court, compensation for

26   services and reimbursement of professional fees and expenses in the ordinary course of business

27   (and in accordance with any relevant prior order of the Bankruptcy Court), the payments for which

28   may continue notwithstanding the occurrence of confirmation of the Plan.

                                                           14
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                     Main Document    Page 20 of 75


 1                    (c)         Post-Effective Date Fees and Expenses. From and after the Effective Date, the

 2   Reorganized Debtor may, upon submission of appropriate documentation and in the ordinary course

 3   of business, pay the post-Effective Date charges incurred by the Reorganized Debtor for any

 4   Professional’s fees, disbursements, expenses, or related support services without application to or

 5   approval from the Bankruptcy Court. On the Effective Date, any requirement that Professionals

 6   comply with sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or

 7   compensation for services rendered after such date shall terminate, and the Reorganized Debtor may

 8   employ and pay any Professional for fees and charges incurred from and after the Effective Date in

 9   the ordinary course of business without any notice to or approval of the Bankruptcy Court.

10           2.3      Priority Tax Claims.

11                    Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less

12   favorable treatment, each holder of an Allowed Priority Tax Claim against the Debtor shall receive,

13   in full and complete settlement, release, and discharge of such Claim, Cash equal to the unpaid

14   amount of such Allowed Priority Tax Claim on the latest of (a) the Effective Date or as soon

15   thereafter as reasonably practicable; (b) 30 days after the date on which such Priority Tax Claim

16   becomes Allowed; (c) the date on which such Priority Tax Claim becomes due and payable; and

17   (d) such other date as may be mutually agreed to by and among such holder and the Debtor or

18   Reorganized Debtor; provided, however, that the Reorganized Debtor shall be authorized, at his

19   option, and in lieu of payment in full, in Cash, of an Allowed Priority Tax Claim as provided above,

20   to make deferred Cash payments on account thereof in the manner and to the extent permitted under

21   section 1129(a)(9)(C) of the Bankruptcy Code.

22           2.4      Domestic Support Obligations.

23                    On the Effective Date, the Debtor shall make any payments to comply with any

24   postpetition unfunded obligations on account of any Domestic Support Obligations, if any such

25   obligations exist, as may be required for the Debtor to be current with respect to such Domestic

26   Support Obligations as of the Effective Date pursuant to section 1129(a)(14) of the Bankruptcy

27   Code. After the Effective Date, the Debtor shall timely make all payments on account of Domestic

28   Support Obligations to the parties entitled to receive such payments, if any such obligations exist, in

                                                            15
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                 Desc
                                     Main Document    Page 21 of 75


 1   each case at the times and in the amounts required by the agreements and orders evidencing such

 2   Domestic Support Obligations, as such agreements may from time to time be modified in accordance

 3   with applicable law.

 4                                                     ARTICLE III

 5                                          CLASSIFICATION OF CLAIMS

 6                    The following table designates the Classes of Claims against the Debtor, and specifies

 7   which Classes are (a) Impaired or Unimpaired; (b) entitled to vote to accept or reject the Plan in

 8   accordance with section 1126 of the Bankruptcy Code; and (c) deemed to accept the Plan. A Claim

 9   or portion thereof is classified in a particular Class only to the extent that such Claim or portion

10   thereof qualifies within the description of such Class and is classified in a different Class to the

11   extent that the portion of such Claim qualifies within the description of such different Class.

12           3.1      Class Identification.

13                    Claims against the Debtor are classified as follows:

14   Class                        Description                 Impairment             Entitled to Vote
15      1      Priority Non- Tax Claims                        Unimpaired         No (deemed to accept)
16
        2      U.S. Secured Claims                             Unimpaired         No (deemed to accept)
17
        3      Debt Claims                                        Impaired                  Yes
18
                                                       ARTICLE IV
19
                                                TREATMENT OF CLAIMS
20
             4.1      Priority Non-Tax Claims (Class 1).
21
                      (a)         Classification. Class 1 consists of all Priority Non-Tax Claims.
22
                      (b)         Treatment. Except to the extent that a holder of an Allowed Priority Non-Tax
23
     Claim agrees to less favorable treatment or makes a Trust Election, on the Effective Date or as soon
24
     thereafter as practicable, each holder of an Allowed Priority Non-Tax Claim shall receive, at the
25
     option of the Debtor and in full and complete settlement, release, and discharge of, and in exchange
26
     for, such Claim (i) payment in full in Cash or (ii) other treatment rendering such Claim Unimpaired.
27

28

                                                             16
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                     Main Document    Page 22 of 75


 1   Any Allowed Class 1 Claim not due and owing on the Effective Date shall be paid in full, in Cash,

 2   when it becomes due and owing.

 3                    (c)         Impairment and Voting. Class 1 is Unimpaired. Holders of Claims in Class 1

 4   are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

 5   Code, and accordingly, are not entitled to vote to accept or reject the Plan.

 6           4.2      U.S. Secured Claims (Class 2).

 7                    (a)         Classification. Class 2 consists of all U.S. Secured Claims.

 8                    (b)         Treatment. Except to the extent that a holder of an Allowed U.S. Secured

 9   Claim agrees to less favorable treatment or makes a Trust Election, on the Effective Date or as soon

10   thereafter as practicable, each holder of an Allowed U.S. Secured Claim shall receive, at the option

11   of the Debtor and in full and complete settlement, release, and discharge of, and in exchange for,

12   such Claim (i) payment in full in Cash, (ii) delivery of collateral securing any such Claim,

13   (iii) reinstatement pursuant to section 1124 of the Bankruptcy Code, or (iv) other treatment rendering

14   such Claim Unimpaired.

15                    (c)         Impairment and Voting. Class 2 is Unimpaired. Holders of Claims in Class 2

16   are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

17   Code, and accordingly, are not entitled to vote to accept or reject the Plan.

18           4.3      Debt Claims (Class 3).

19                    (a)         Classification. Class 3 consists of all Debt Claims.

20                    (b)         Treatment. Except to the extent that a holder of an Allowed Debt Claim agrees

21   to less favorable treatment, each holder of an Allowed Debt Claim shall receive, in full and complete

22   settlement, release, and discharge of, and in exchange for, such Claim, its Pro Rata share of the Trust

23   Interests, which distribution shall be made in accordance with Article 6.2 of the Plan.

24                    (c)         Impairment and Voting. Class 3 is Impaired. Holders of Claims in Class 3 are

25   entitled to vote to accept or reject the Plan.

26

27

28

                                                             17
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ             Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                    Main Document    Page 23 of 75


 1                                                 ARTICLE V

 2                                ACCEPTANCE OR REJECTION OF THE PLAN

 3           5.1      Class Acceptance Requirement.

 4                    Pursuant to section 1126(c) of the Bankruptcy Code, and except as otherwise

 5   provided in section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims shall have

 6   accepted the Plan if it is accepted by at least two thirds (2/3) in dollar amount and more than one-

 7   half (1/2) in number of holders of the Allowed Claims in such Class that have voted on the Plan.

 8           5.2      Deemed Acceptance by Non-Voting Classes.

 9                    If a Class contains Claims eligible to vote and no holder of a Claim eligible to vote in

10   such Class votes to accept or reject the Plan, the Plan shall be deemed accepted by such Class.

11           5.3      Elimination of Vacant Classes.

12                    Any Class of Claims that does not have at least one holder of an Allowed Claim or a

13   Claim temporarily Allowed as of the date of the Confirmation Hearing shall be deemed eliminated

14   from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining

15   acceptance or rejection of the Plan pursuant to section 1129(a)(8) of the Bankruptcy Code.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         18
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18          Desc
                                     Main Document    Page 24 of 75


 1           5.4      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code.

 2                    Section 1129(b) of the Bankruptcy Code provides for confirmation (or “cram-down”)

 3   of a plan of reorganization even if the plan is not accepted or deemed accepted by all impaired

 4   classes of claims, as long as at least one impaired class of claims has voted to accept the plan and

 5   certain other requirements are met. Subject to Article 13.7 of the Plan, the Debtor reserves the right

 6   to alter, amend, modify, revoke, or withdraw the Plan or any related document in order to satisfy the

 7   requirements of section 1129(b) of the Bankruptcy Code. The Debtor also reserves the right to

 8   request confirmation of the Plan, as it may be modified, supplemented, or amended from time to

 9   time, with respect to any Class that affirmatively votes to reject the Plan.

10                                                ARTICLE VI

11                                MEANS FOR IMPLEMENTATION OF THE PLAN

12           6.1      Compromise of Controversies.

13                    In consideration for the Plan Distributions, releases, and other benefits provided

14   under the Plan, upon the Effective Date, the provisions of the Plan constitute a good faith

15   compromise and settlement of all Claims and controversies relating to any Allowed Claim or any

16   Plan Distribution to be made on account thereof or otherwise resolved under the Plan.

17                    The Plan shall be deemed a motion to approve the good faith compromise and

18   settlement of all such Claims and controversies pursuant to Bankruptcy Rule 9019, and the entry of

19   the Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and

20   settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a

21   finding by the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable,

22   and in the best interests of the Debtor and his Estate. All Plan Distributions made in accordance with

23   the Plan are intended to be, and shall be, final.

24           6.2      The Trust.

25                    Each holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim shall

26   receive a beneficial interest (a “Trust Interest”) in the Creditor Trust or the Late Filed Debt Claims

27   Reserve, as applicable, based on the formulas set forth below. The Trust will preserve, hold, manage,

28   and maximize the Trust Assets for use in paying and satisfying the holders’ Claims upon the earlier

                                                         19
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                         Main Document    Page 25 of 75


 1   to occur of (x) the consummation of a Liquidation Event or a Distribution Event and (y) the

 2   termination of the Trust in accordance with the Trust Agreement.

 3                    (a)         Corporate Structure and Governance.

 4                    On the Effective Date, the managing member of Pacific Technology shall amend the

 5   PT LLCA to:

 6                                (i)      provide that the Trust is a member of Pacific Technology and the

 7                                         holder of 100% of the preferred membership units of Pacific

 8                                         Technology (the “Preferred PT Units”);

 9                                (ii)     issue new units of Pacific Technology to the Trust (the “New PT

10                                         Units”), entitling the Trust to 100% of the economic value of

11                                         147,058,823 Class B shares of Smart King (the “Trust Smart King

12                                         Shares”); and

13                                (iii)    grant the Trust a fully paid-up warrant to receive the Trust Smart King

14                                         Shares consistent with the Smart King Transfer Right with no further

15                                         action by the Debtor, exercisable upon the dissolution of the

16                                         Injunctions (the “Warrant”).

17                    The Preferred PT Units and the New PT Units shall vest in the Trust free and clear of

18   any and all liens, claims, encumbrances, contractual restrictions, and other interests pursuant to

19   section 363 of the Bankruptcy Code; provided that the Preferred PT Units and the New PT Units

20   shall be subject to the PT LLCA as amended on the Effective Date pursuant to, and consistent in all

21   material respects with, the Plan Term Sheet and the Plan.

22                    Upon the dissolution of the Injunctions, the Warrant shall be deemed automatically

23   exercised and FF Top shall transfer the Trust Smart King Shares directly to the Trust pursuant to the

24   SK M&A. Upon the indefeasible transfer of the Trust Smart King Shares to the Trust pursuant to the

25   Warrant, the New PT Units shall be deemed retired.

26                    (b)         Trust Assets.

27                    The assets of the Trust shall consist of the following (collectively, the “Trust

28   Assets”):

                                                              20
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                         Main Document    Page 26 of 75


 1                                (i)      100% of the Preferred PT Units;

 2                                (ii)     100% of the New PT Units;

 3                                (iii)    the Warrant;

 4                                (iv)     following the exercise of the Warrant and the indefeasible transfer of

 5                                         the Trust Smart King Shares to the Trust, the Trust Smart King Shares;

 6                                (v)      any financial assets of the Debtor (i.e., accounts, security, or real

 7                                         property) located in the PRC after satisfaction of any claims

 8                                         recoverable from such assets under applicable law;

 9                                (vi)     all interests, claims, and Causes of Action owned by the Debtor

10                                         (including through any nominee) in connection with Beijing Dongfang

11                                         Cheyun Information Technology Co., Ltd. (the “Yidao Claims”);

12                                (vii)    property transferred to the Trust under section 542 of the Bankruptcy

13                                         Code in accordance with Article 11.9 of the Plan;

14                                (viii) subject to certain rights of FF Global in connection with the Call

15                                         Option, the disposition of such Call Option as set forth below in

16                                         Article 6.2(l) of the Plan; and

17                                (ix)     the Trust expense funded amount contributed to the Trust by a

18                                         postpetition lender as provided in the Plan Term Sheet.

19                    (c)         Voting Rights With Respect to the Trust Assets.

20                    The Trustee shall exercise all voting rights, if any, with respect to the Trust Smart

21   King Shares owned by the Trust after the exercise of the Warrant. Prior to the occurrence of an IPO,

22   the Debtor will use commercially reasonable efforts to provide the Creditor Trust Committee with

23   observer rights regarding the committee meetings held by the committee of managers of FF Global.

24

25

26

27

28

                                                               21
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                     Main Document    Page 27 of 75


 1                    (d)         Late Filed Debt Claims Reserve.

 2                    On the Effective Date, the Trustee shall (i) establish the Late Filed Debt Claims

 3   Reserve for the benefit of any Allowed Late Filed Debt Claims and (ii) transfer 10% of the Trust

 4   Assets to the Late Filed Debt Claims Reserve. The Late Filed Debt Claims Reserve will have no

 5   operations other than to make distributions to holders of Late Filed Debt Claims in accordance with

 6   the Trust Agreement and will be managed by the Trustee pursuant to a separate trust agreement with

 7   substantially similar governance terms as the Trust Agreement. At the conclusion of the Standstill

 8   Period, any unallocated assets in the Late Filed Debt Claims Reserve shall revert to the Creditor

 9   Trust for the ratable benefit of holders of Allowed Debt Claims.

10                    In order for a Late Filed Debt Claim to be Allowed and participate in the Late Filed

11   Debt Claims Reserve, the Debtor and the Trustee shall make commercially reasonable efforts to

12   agree that allowance of such Late Filed Debt Claim in a particular amount is in the best interests of

13   the Debtor and the Trust. If the Debtor and the Trustee do not agree to the allowance or amount of

14   any Late Filed Debt Claim, the Debtor may, upon notice and a hearing, seek entry of a Bankruptcy

15   Court order allowing such Late Filed Debt Claim (a “Late Filed Debt Claim Order”). In seeking any

16   Late Filed Debt Claim Order, the Debtor shall bear the burden of demonstrating to the Bankruptcy

17   Court that allowance of such Late Filed Debt Claim is in the best interests of the Debtor and the

18   Trust.

19                    (e)         Appointment of the Trustee.

20                    There shall be one (1) trustee (the “Trustee”) of the Trust. The initial Trustee shall be

21   disclosed in the Plan Supplement. Any successor Trustee shall be selected by majority vote of the

22   Creditor Trust Committee in accordance with the Trust Agreement, which shall set forth certain

23   criteria with respect to the relevant experience and qualifications for the Trustee.

24                    The Trustee shall act as a fiduciary and shall not be personally liable in connection

25   with the affairs of the Trust or to any person except for such of the Trustee’s acts or omissions that

26   constitute fraud, willful misconduct, or gross negligence, as determined by a final order of a court of

27   competent jurisdiction. In addition, the Trustee shall be indemnified by the Trust against and held

28   harmless by the Trust from any losses, claims, damages, liabilities, or expenses (including, without

                                                           22
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18           Desc
                                     Main Document    Page 28 of 75


 1   limitation, attorneys’ fees, disbursements, and related expenses) to which the Trustee may become

 2   subject in connection with any action, suit, proceeding, or investigation brought or threatened against

 3   the Trustee in connection with any matter arising out of or related to the Trust Agreement or the

 4   affairs of the Trust (other than in respect of acts or omissions that constitute fraud, willful

 5   misconduct, or gross negligence, as determined by a court of competent jurisdiction). The Trustee

 6   shall be entitled to obtain customary fiduciary and/or errors and omissions liability insurance and

 7   engage independent legal counsel and financial advisors to assist with its evaluation of any matters

 8   with respect to the Trust, including any Liquidation Event.

 9                    The Trustee shall be compensated by the Trust from Trust Assets pursuant to the

10   Trust Agreement. The Trustee shall be entitled to reimburse itself out of any available cash in the

11   Trust, for its actual out-of-pocket expenses and shall be indemnified by the Trust from Trust Assets

12   against and from any and all loss, liability, expense, or damage, which the Trustee may sustain in

13   good faith and without willful misconduct, gross negligence, or fraud in the exercise and

14   performance of any of the powers and duties of the Trustee under the Trust Agreement.

15                    The Trustee may resign upon not less than sixty (60) days’ advance written notice to

16   the Creditor Trust Committee, with such resignation to take effect once a replacement Trustee has

17   been appointed. The Creditor Trust Committee may remove the Trustee in the event the Trustee

18   commits any act or omission that constitutes fraud, breach of fiduciary duty, willful misconduct, or

19   gross negligence. Upon the removal of the Trustee as set forth in the immediately preceding

20   sentence, the Creditor Trust Committee shall have the right to appoint a replacement Trustee, subject

21   to approval by the Debtor (which approval shall not be unreasonably withheld).

22                    (f)         Creditor Trust Committee.

23                    Holders of Trust Interests will be represented by a committee that shall consist of no

24   more than five (5) creditors holding of Allowed Debt Claims, or their designees (the “Creditor Trust

25   Committee”), the responsibilities and governance of which are set forth in the Plan Term Sheet. The

26   initial members of the Creditor Trust Committee must be acceptable to the Committee and will be

27   disclosed in the Plan Supplement.

28

                                                              23
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18           Desc
                                     Main Document    Page 29 of 75


 1                    (g)         Term of the Trust.

 2                    The term of the Trust (the “Term”) will initially extend until the fifth (5th)

 3   anniversary of the Effective Date (the “Initial Term”). If the completion of an IPO occurs during the

 4   Initial Term, the Term and the Standstill Period shall be automatically extended through the

 5   conclusion of the selloff period for the Marketable Securities as set forth on Exhibit B to the Plan

 6   Term Sheet. If the completion of the IPO has not occurred during the Initial Term, the Trustee may

 7   elect to extend the Term for successive one-year periods (or such other periods as the Trustee

 8   determines to be appropriate) to the extent necessary to allow for orderly liquidation of any

 9   remaining Trust Assets.

10                    The Trustee shall dissolve and wind up the Trust and distribute the Trust Assets upon

11   the expiration of (i) the Initial Term if no extension (automatic or otherwise) is exercised or (ii) the

12   expiration of any extended Term of the Trust. The Trustee may dissolve the Trust before the end of

13   the Initial Term or any extended Term if: (x) all of the Trust Assets have been distributed in

14   accordance with the Distribution Waterfall and the Debtor has approved the dissolution of the Trust

15   or (y) upon a Liquidation Event. Upon termination of the Trust, the Trustee will obtain a valuation of

16   the Trust Assets as of the termination date (performed by an independent valuation firm selected by

17   the Trustee and approved by the Creditor Trust Committee and the Debtor) and shall, as promptly as

18   practicable following the completion of the independent valuation, distribute the Trust Assets in kind

19   to the holders of Allowed Debt Claims in accordance with the distribution waterfall set forth on

20   Exhibit A to the Plan Term Sheet.

21                    (h)         Expenses of the Trust.

22                    The professional fees, costs, and other expenses incurred by the Trustee in connection

23   with the administration of the Trust shall be paid from the proceeds of the Trust Financing and the

24   relevant Trust Assets.

25                    (i)         Distribution of Trust Assets.

26                    Upon receipt of the distributable proceeds by the Trust for any disposition, or

27   dividends or distributions in respect, of any Trust Assets (such proceeds, the “Distributable

28   Proceeds” and such an event, a “Distribution Event”), the Distributable Proceeds will be distributed

                                                             24
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18               Desc
                                         Main Document    Page 30 of 75


 1   in accordance with the Distribution Waterfall upon the earlier of (i) sixty (60) days following the

 2   occurrence of such Distribution Event and (ii) the termination of the Trust. The Trustee may delay or

 3   defer the distribution of any Distributable Proceeds (whether cash, securities, or other property)

 4   received by the Trustee in respect of the Trust Assets if the Trustee determines that such deferral or

 5   delay is in the best interests of the holders of Trust Interests (including if such distribution would

 6   violate any court order or applicable law).

 7                    The schedule for disposition of shares of Smart King directly owned by the Trust and

 8   that are registered under securities law or listed (the “Marketable Securities”) shall be governed in

 9   accordance with Exhibit B to the Plan Term Sheet. The PT LLCA will include provisions that the

10   managing member of Pacific Technology will use commercially reasonable efforts to dispose of

11   Marketable Securities owned or controlled by Pacific Technology in which the Trust owns a

12   beneficial interest on a similar schedule until the priority distribution of $815.7 million in connection

13   with the preferred units of Pacific Technology is paid to the Trust. The Distributable Proceeds shall

14   be distributed in accordance with the Distribution Waterfall.

15                    At any time upon the request of the managing member of Pacific Technology, and

16   subject to applicable securities law, the Trustee shall distribute the Marketable Securities in kind to

17   the holders of Trust Interests in lieu of any cash distribution. The value of the Marketable Securities

18   shall be the average closing trading price for the five (5) consecutive trading days immediately prior

19   to the distribution.

20                    (j)         Distribution Waterfall.

21                    The Trust Assets shall be distributed as follows:

22                                (i)      First, to repay the Trust Financing, if any, pursuant to the terms thereof

23                                         and the Trust Agreement;

24                                (ii)     Second, to each holder of an Administrative Expense Claim, Priority

25                                         Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim that has

26                                         made a Trust Election, equal to the Allowed amount of such Claim

27                                         plus the applicable interest rate provided in the Trust Agreement;

28

                                                               25
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ               Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18               Desc
                                      Main Document    Page 31 of 75


 1                                (iii)   Third, to (x) holders of Allowed Debt Claims, 95% of the remaining

 2                                        Trust Assets, if any, and (y) the Debtor, 5% of the remaining Trust

 3                                        Assets (or the economic equivalent of such Trust Assets as set forth in

 4                                        the Trust Agreement), if any, until each holder of an Allowed Debt

 5                                        Claim has received aggregate Trust Distributions (in cash or in kind)

 6                                        pursuant to this clause (iii) equal to the full amount of such holder’s

 7                                        Allowed Debt Claim Distribution Amount; and

 8                                (iv)    Fourth, after all holders of Allowed Debt Claims have received Trust

 9                                        Distributions equal to their respective Allowed Debt Claim

10                                        Distribution Amounts, any remaining Trust Assets shall be allocated

11                                        between the holders of Allowed Debt Claims (to be further allocated

12                                        pro rata based on their respective Allowed Debt Claim Allocation

13                                        Amounts) and the Debtor, as follows:

14                                                 The Debtor         Holders of Allowed Debt Claims

15           Amounts less than $1B                     50%                           50%
16           Amounts greater than $1B                  70%                           30%
17           < $2B
18           Amounts greater than $2B                  80%                           20%
19           < $3B
20           Amounts greater than $3B                 100%                             -
21

22

23

24

25

26

27

28

                                                             26
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18           Desc
                                     Main Document    Page 32 of 75


 1                    (k)         Future Equity Incentive Plan.

 2                    In order to align incentives and reward the Debtor for achieving FF’s strategic goals,

 3   it is anticipated that a management incentive equity plan will be adopted to grant certain stock-based

 4   awards to or at the direction of the Debtor upon the achievement of financial targets upon a

 5   Distribution Event, provided that the stock-based awards granted to the Debtor shall not exceed the

 6   awards set forth below without the consent of the Trustee (which consent shall not be unreasonably

 7   withheld) (the “Future Equity Incentive Plan”). The total available equity awards under the Future

 8   Equity Incentive Plan will be as follows:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            27
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18          Desc
                                     Main Document    Page 33 of 75


 1

 2      Smart King Total Equity
 3                  Value                        $5,000          $10,000                  $21,000
 4           (millions of USD)
 5     Dilution of outstanding and
                                                  2%           Additional 3%          Additional 3%
 6     reserved shares on the date
 7     of valuation
 8

 9                    Nothing in the Plan shall be construed as to prohibit or restrict in any manner any
10   subsequent equity investment or equity incentive in Smart King or any of its subsidiaries by any
11   person; provided that in no event shall any equity incentive program adopted by Smart King or any
12   other direct or indirect subsidiary of Pacific Technology grant the Debtor any equity interest greater
13   than, or on terms more favorable than, the above equity awards without the consent of the Trustee
14   (which consent shall not be unreasonably withheld).
15                    (l)         Call Option.
16                    The Debtor may transfer the Call Option in connection with a bona-fide third-party
17   financing of Smart King not less than $100 million without the consent of the Trustee; provided that
18   the Call Option may be made available for other business purposes of Smart King subject to the
19   consent of the Trustee (which consent shall not be unreasonably withheld); provided further that the
20   proceeds, if any, distributed to the Debtor in connection with a transfer of the Call Option shall
21   constitute Trust Assets.
22           6.3      Cancellation of Liens.
23                    Except as provided otherwise in the Plan, on the Effective Date and concurrently with
24   the applicable distributions made pursuant to the Plan, all Liens on assets located in the United
25   States that secure any U.S. Secured Claim shall be fully released, settled, discharged, and
26   compromised and all rights, titles, and interests of any holder of such mortgages, deeds of trust,
27   Liens, pledges, or other security interests against any property of the Estate shall revert to the
28   Reorganized Debtor and his successors and assigns, and the holder of such U.S. Secured Claim shall
                                                          28
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                   Main Document    Page 34 of 75


 1   be authorized and directed, at the sole cost and expense of the Reorganized Debtor, to release any

 2   collateral or other property of the Debtor (including any cash collateral and possessory collateral)

 3   held by such holder, and to take such actions as may be reasonably requested by the Reorganized

 4   Debtor to evidence the release of such Lien, including the execution, delivery, and filing or

 5   recording of such releases. The filing of the Confirmation Order with any federal, state, provincial,

 6   or local agency or department shall constitute good and sufficient evidence of, but shall not be

 7   required to effect, the termination of such Liens.

 8                                               ARTICLE VII

 9                                          PLAN DISTRIBUTIONS

10           7.1      Plan Distributions.

11                    The Debtor shall make all Plan Distributions to the appropriate holders of Allowed

12   Claims in accordance with the terms of the Plan.

13           7.2      Allocation of Plan Distributions Between Principal and Interest.

14                    The aggregate consideration to be distributed to the holders of Allowed Claims under

15   the Plan shall be treated as first satisfying an amount equal to the stated principal amount of the

16   Allowed Claims of such holders, as determined for federal income tax purposes, and any remaining

17   consideration as satisfying accrued, but unpaid, interest, if any.

18           7.3      No Postpetition Interest on Claims.

19                    Other than as specifically provided in the Plan, Confirmation Order, or other order of

20   the Bankruptcy Court, or required by applicable bankruptcy or non-bankruptcy law, postpetition

21   interest shall not accrue or be paid on any prepetition Claim, and no holder of a prepetition Claim

22   shall be entitled to interest accruing on such Claim on or after the Petition Date.

23

24

25

26

27

28

                                                          29
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                   Main Document    Page 35 of 75


 1           7.4      Date of Plan Distributions.

 2                    Except as otherwise provided herein, any distributions and deliveries to be made

 3   under the Plan shall be made on the Effective Date or as soon as practicable thereafter. In the event

 4   that any payment or act under the Plan is required to be made or performed on a date that is not a

 5   Business Day, the making of such payment or the performance of such act may be completed on the

 6   next succeeding Business Day, but shall be deemed to have been completed as of the required date.

 7           7.5      Distribution Record Date.

 8                    As of the close of business on the Distribution Record Date, the various lists of

 9   holders of Claims in each of the Classes, as maintained by the Debtor, shall be deemed closed and

10   there shall be no further changes in the record holders of any of the Claims after the Distribution

11   Record Date. The Debtor shall have no obligation to recognize any transfer of Claims occurring after

12   the close of business on the Distribution Record Date. The Debtor and the Reorganized Debtor, as

13   applicable, shall be entitled to recognize and deal for all purposes hereunder only with those holders

14   stated on the transfer ledgers as of the close of business on the Distribution Record Date, to the

15   extent applicable.

16           7.6      Delivery of Plan Distribution.

17                    Subject to the provisions contained in this Article VII and subject to Bankruptcy Rule

18   9010, the Debtor shall make all Plan Distributions or payments to any holder of an Allowed Claim as

19   and when required by the Plan at: (a) the address of such holder on the books and records of the

20   Debtor or his agents; or (b) the address in any written notice of address change delivered to the

21   Debtor, including any addresses included on any filed proofs of claim or transfers of claim filed with

22   the Bankruptcy Court. In the event that any Plan Distribution to any holder is returned as

23   undeliverable, no distribution or payment to such holder shall be made unless and until the Debtor

24   has been notified of the then current address of such holder, at which time or as soon as reasonably

25   practicable thereafter such Plan Distribution shall be made to such holder without interest; provided,

26   however, such Plan Distributions or payments shall be deemed unclaimed property under section

27   347(b) of the Bankruptcy Code at the expiration of one (1) year from the Effective Date.

28

                                                        30
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18               Desc
                                   Main Document    Page 36 of 75


 1           7.7      Unclaimed Property.

 2                    Except with respect to the Trust Interests held in the Trust, one (1) year from the later

 3   of: (a) the Effective Date, and (b) the date that a Claim is first Allowed, all unclaimed property or

 4   interests in property distributable hereunder on account of such Claim shall revert to the Reorganized

 5   Debtor or the successors or assigns of the Reorganized Debtor, and any claim or right of the holder

 6   of such Claim to such property or interest in property shall be discharged and forever barred. The

 7   Reorganized Debtor shall have no obligation to attempt to locate any holder of an Allowed Claim

 8   other than by reviewing the Debtor’s books and records, the proofs of Claim filed against the Debtor,

 9   as reflected on the claims register maintained by the Voting Agent, and any change of address

10   reflected on the docket of the Chapter 11 Case.

11           7.8      Satisfaction of Claims.

12                    Unless otherwise provided herein, any Plan Distributions and deliveries to be made

13   on account of Allowed Claims hereunder shall be in complete settlement, satisfaction, and discharge

14   of such Allowed Claims.

15           7.9      Manner of Payment Under Plan.

16                    Except as specifically provided herein, at the option of the Reorganized Debtor, any

17   Cash payment to be made hereunder may be made by a check or wire transfer or as otherwise

18   required or provided in applicable agreements or customary practices of the Debtor or the

19   Reorganized Debtor.

20           7.10     No Distribution in Excess of Amount of Allowed Claim.

21                    Notwithstanding anything to the contrary herein, no holder of an Allowed Claim

22   shall, on account of such Allowed Claim, receive a Plan Distribution of a value in excess of the

23   Allowed amount of such Claim plus any postpetition interest on such Claim, to the extent such

24   interest is permitted by Article 7.3 of the Plan.

25                    To the extent any holder of an Allowed Debt Claim continues to have claims against

26   any other Person or Entity (other than the Debtor, Wei Gan, or a Key China Business Individual, if

27   applicable), subject to the following proviso, such claims will remain outstanding notwithstanding

28   the transactions contemplated hereby; provided, however, if on and after the date on which the claim

                                                         31
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                Desc
                                     Main Document    Page 37 of 75


 1   of any holder of an Allowed Debt Claim is paid in full in accordance with the terms of the Plan, any

 2   such Allowed Debt Claim shall thereafter be deemed to be and in fact, paid in full in its entirety.

 3   Furthermore, to the extent any holder of an Allowed Debt Claim has security or possession of any

 4   property or assets of the Debtor or any other Person or Entity, after such Claim is paid in full, such

 5   holder shall release and/or return any such property or assets to the Debtor or such other Person or

 6   Entity.

 7                    If on and after the date on which a holder of an Allowed Debt Claim is paid in part in

 8   accordance with the terms of the Plan, then the aggregate amount distributed to such holder on

 9   account of Other Distributions will be equal to the proceeds received from the Other Distributions

10   less the partial payments that have been made to such holder through the Trust.

11             7.11   Setoffs and Recoupments.

12                    (a)         Except as expressly provided in the Plan, the Reorganized Debtor may,

13   pursuant to section 553 of the Bankruptcy Code set off and/or recoup against any Plan Distributions

14   to be made on account of any Allowed Claim, any and all claims, rights, and Causes of Action that

15   such Reorganized Debtor may hold against the holder of such Allowed Claim to the extent such

16   setoff or recoupment is either (i) agreed in amount among the relevant Reorganized Debtor(s) and

17   holder of Allowed Claim or (ii) otherwise adjudicated by the Bankruptcy Court or another court of

18   competent jurisdiction; provided, however, that neither the failure to effectuate a setoff or

19   recoupment nor the allowance of any Claim hereunder shall constitute a waiver or release by a

20   Reorganized Debtor or its successor of any and all claims, rights, and Causes of Action that such

21   Reorganized Debtor or its successor may possess against the applicable holder. For the avoidance of

22   doubt, nothing in the Plan shall affect the right of any holder of a Claim against the Debtor that is

23   evidenced by a timely filed proof of claim to seek an order of the Bankruptcy Court authorizing such

24   holder to set off such Claim against any claim, right, or Cause of Action of the Debtor that arose

25   prior to the Petition Date.

26                    (b)         In no event shall any holder of Claims against the Debtor be entitled to recoup

27   any such Claim against any claim, right, or Cause of Action of the Debtor or the Reorganized

28   Debtor, as applicable, unless such holder actually has performed such recoupment and provided

                                                            32
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                     Main Document    Page 38 of 75


 1   notice thereof in writing to the Debtor in accordance with Article 13.21 of the Plan on or before the

 2   Effective Date, notwithstanding any indication in any proof of claim or otherwise that such holder

 3   asserts, has, or intends to preserve any right of recoupment.

 4           7.12     Withholding and Reporting Requirements.

 5                    In connection with the Plan and all Plan Distributions hereunder, the Reorganized

 6   Debtor shall comply with all withholding and reporting requirements imposed by any federal, state,

 7   local, or foreign taxing authority, and all Plan Distributions hereunder shall be subject to any such

 8   withholding and reporting requirements. The Reorganized Debtor shall be authorized to take any and

 9   all actions that may be necessary or appropriate to comply with such withholding and reporting

10   requirements, including, without limitation, liquidating a portion of any Plan Distribution to generate

11   sufficient funds to pay applicable withholding taxes or establishing any other mechanisms the

12   Debtor or Reorganized Debtor believe are reasonable and appropriate, including requiring a holder

13   of a Claim to submit appropriate tax and withholding certifications. Notwithstanding any other

14   provisions of the Plan: (a) each holder of an Allowed Claim that is to receive a Plan Distribution

15   shall have sole and exclusive responsibility for the satisfaction and payment of any tax obligations

16   imposed by any governmental unit, including income, withholding, and other tax obligations on

17   account of such distribution; and (b) no distribution shall be required to be made to or on behalf of

18   such holder pursuant to the Plan unless and until such holder has made arrangements satisfactory to

19   the Reorganized Debtor for the payment and satisfaction of such tax obligations or has, to the

20   Reorganized Debtor’s satisfaction, established an exemption therefrom.

21           7.13     Claims Paid by Third Parties.

22                    (a)         Claims Paid by Third Parties. Except as otherwise provided in the Plan, the

23   Debtor or Reorganized Debtor, as applicable, shall reduce in full a Claim, and such Claim shall be

24   Disallowed without an objection having to be filed and without any further notice to, or action,

25   order, or approval of the Bankruptcy Court, to the extent that the holder of such Claim receives

26   payment (before or after the Effective Date) on account of such Claim from a party that is not the

27   Debtor or Reorganized Debtor. To the extent a holder of a Claim receives a distribution on account

28   of such Claim and receives payment from a party that is not the Debtor or Reorganized Debtor on

                                                           33
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18               Desc
                                     Main Document    Page 39 of 75


 1   account of such Claim, such holder shall, within ten (10) days of receipt thereof, repay or return the

 2   distribution to the Debtor or Reorganized Debtor, to the extent the holder’s total recovery on account

 3   of such Claim from the third party and under the Plan exceeds the Allowed amount of such Claim as

 4   of the date of any such distribution under the Plan. In the event such holder fails to timely repay or

 5   return such distribution, the Debtor, the Reorganized Debtor, or the Trustee, as applicable, may

 6   pursue any rights and remedies against such holder under applicable law.

 7                    (b)         Applicability of Insurance Policies. Except as otherwise provided in the Plan,

 8   distributions to holders of Allowed Claims shall be in accordance with the provisions of any

 9   applicable insurance policy. Pursuant to section 524(e) of the Bankruptcy Code, nothing contained in

10   the Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtor, the

11   Reorganized Debtor, or any Entity may hold against any other Entity under any insurance policies,

12   including against insurers, nor shall anything contained in the Plan constitute or be deemed a waiver

13   by such insurers of any defenses, including coverage defenses, held by such insurers.

14                                                   ARTICLE VIII

15                          PROCEDURES FOR RESOLVING DISPUTED CLAIMS

16            8.1     Objections to Claims; Estimation of Claims.

17                    Except insofar as a Claim is Allowed under the Plan, the Debtor or the Reorganized

18   Debtor, as applicable, shall be entitled to object to Claims. No other Entity shall be entitled to object

19   to Claims after the Effective Date. Any objections to Claims shall be served and filed on or before

20   (a) the one-hundred eightieth (180th) day following the later of (i) the Effective Date and (ii) the

21   date that a proof of Claim is filed or amended or a Claim is otherwise asserted or amended in writing

22   by or on behalf of a holder of such Claim, or (b) such later date as may be fixed by the Bankruptcy

23   Court.

24                    The Reorganized Debtor may at any time request that the Bankruptcy Court estimate

25   any contingent or unliquidated Claim pursuant to section 502(c) of the Bankruptcy Code, except that

26   the Reorganized Debtor may not request estimation of any non-contingent or liquidated Claim if the

27   Debtor’s objection to such Claim was previously overruled by a Final Order, and the Bankruptcy

28   Court shall retain jurisdiction to estimate any Claim at any time during litigation concerning any

                                                            34
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                   Main Document    Page 40 of 75


 1   objection to any Claim, including, without limitation, during the pendency of any appeal relating to

 2   any such objection. In the event that the Bankruptcy Court estimates any contingent or unliquidated

 3   Claim, the amount so estimated shall constitute either the Allowed amount of such Claim or a

 4   maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated amount

 5   constitutes a maximum limitation on the amount of such Claim, the Reorganized Debtor may pursue

 6   supplementary proceedings to object to the allowance of such Claim. Notwithstanding section 502(j)

 7   of the Bankruptcy Code, in no event shall any holder of a Claim that has been estimated pursuant to

 8   section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such

 9   estimation unless such holder has filed a motion requesting the right to seek such reconsideration on

10   or before twenty-one (21) days after the date on which such Claim is estimated. All of the

11   aforementioned objection, estimation, and resolution procedures are intended to be cumulative and

12   not exclusive of one another. Claims may be estimated and subsequently compromised, settled,

13   withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

14           8.2      Payments and Distributions on Disputed Claims.

15                    If an objection to a Claim is filed as set forth in Article 8.1, no payment or

16   distribution provided under the Plan shall be made on account of such Claim unless and until such

17   Disputed Claim becomes an Allowed Claim.

18                    At such time as a Disputed Claim becomes an Allowed Claim or as soon as

19   practicable thereafter, the Debtor shall distribute to the holder of such Allowed Claim the property

20   distributable to such holder pursuant to Article IV of the Plan; provided, however, that the timing of

21   distributions to holders of Claims in Class 3 shall be governed in all respects by Article 6.2 of the

22   Plan. To the extent that all or a portion of a Disputed Claim is Disallowed, the holder of such Claim

23   shall not receive any distribution on account of the portion of such Claim that is Disallowed.

24   Notwithstanding any other provision of the Plan, no interest shall accrue or be Allowed on any

25   Claim during the period after the Petition Date, except to the extent that section 506(b) of the

26   Bankruptcy Code permits interest to accrue and be Allowed on such Claim.

27

28

                                                      35
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                   Main Document    Page 41 of 75


 1           8.3      Preservation of Claims and Rights to Settle Claims.

 2                    Except as otherwise provided in the Plan (including with respect to the Yidao

 3   Claims), or in any contract, instrument, or other agreement or document entered into in connection

 4   with the Plan, in accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtor

 5   shall retain and may enforce, sue on, settle, compromise, otherwise resolve, discontinue, abandon, or

 6   dismiss all Claims, rights, Causes of Action, suits, and proceedings, including those described in the

 7   Plan Supplement (collectively, the “Retained Actions”), whether at law or in equity, whether known

 8   or unknown, that the Debtor or his Estate may hold against any Entity (other than Claims, rights,

 9   Causes of Action, suits, and proceedings released pursuant to Articles 11.4 or 11.9 below), without

10   the approval of the Bankruptcy Court, the Confirmation Order, and any contract, instrument, release,

11   indenture, or other agreement entered into in connection herewith. For the avoidance of doubt,

12   Retained Actions do not include any Claim or Cause of Action released pursuant to Articles 11.4 or

13   11.9 below. The Reorganized Debtor or his successor(s) may pursue such Retained Actions, as

14   appropriate, in accordance with the best interests of the Reorganized Debtor or his successor(s) that

15   hold such rights.

16                    No Entity may rely on the absence of a specific reference in the Plan, the Plan

17   Supplement, or the Disclosure Statement to any Retained Action against it as any indication that the

18   Reorganized Debtor will not, or may not, pursue any and all available Retained Actions against it.

19   The Reorganized Debtor expressly reserves all rights to prosecute any and all Retained Actions

20   against any Entity. Unless any Retained Action against an Entity is expressly waived, relinquished,

21   exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court order, the

22   Reorganized Debtor expressly reserves all Retained Actions for later adjudication, and, therefore, no

23   preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,

24   claim preclusion, estoppel (judicial, equitable, or otherwise), or laches shall apply to such Retained

25   Action upon, after, or as consequence of, confirmation or consummation of the Plan. For the

26   avoidance of doubt, all Claims, Causes of Action, suits, and proceedings of the Debtor that are not

27   Retained Actions are waived as of the Effective Date.

28

                                                       36
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 42 of 75


 1           8.4      Expenses Incurred On or After the Effective Date.

 2                    Except as otherwise ordered by the Bankruptcy Court, and subject to the written

 3   agreement of the Reorganized Debtor, the amount of reasonable expenses incurred by any

 4   Professional or the Voting Agent on or after the Effective Date in connection with implementation of

 5   the Plan, including, without limitation, reconciliation of, objection to, and settlement of claims, shall

 6   be paid in Cash by the Reorganized Debtor.

 7                                               ARTICLE IX

 8                         EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 9           9.1      Assumption of Contracts and Leases.

10                    As of and subject to the occurrence of the Effective Date and the payment of any

11   applicable Cure Amount, all executory contracts and unexpired leases of the Debtor shall be deemed

12   assumed except that: (a) any executory contracts and unexpired leases that previously have been

13   assumed or rejected pursuant to a Final Order of the Bankruptcy Court shall be treated as provided in

14   such Final Order; (b) any executory contracts and unexpired leases listed on the Schedule of

15   Rejected Contracts and Leases, shall be deemed rejected as of the Effective Date; and (c) all

16   executory contracts and unexpired leases that are the subject of a separate motion to assume or reject

17   under section 365 of the Bankruptcy Code pending on the Effective Date shall be treated as provided

18   for in the Final Order resolving such motion.

19                    Subject to the occurrence of the Effective Date, entry of the Confirmation Order by

20   the Bankruptcy Court shall constitute approval of the assumptions and rejections described in this

21   Article 9.1 pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each executory contract

22   and unexpired lease assumed pursuant to this Article 9.1 shall revest in and be fully enforceable by

23   the applicable Reorganized Debtor in accordance with its terms, except as modified by the

24   provisions of the Plan, or any order of the Bankruptcy Court authorizing and providing for its

25   assumption, or applicable federal law. The pendency of any motion to assume or reject executory

26   contracts or unexpired leases shall not prevent or delay implementation of the Plan or the occurrence

27   of the Effective Date.

28

                                                        37
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                     Main Document    Page 43 of 75


 1                    Unless otherwise provided in the Plan, each executory contract and unexpired lease

 2   that is assumed shall include all modifications, amendments, supplements, restatements, or other

 3   agreements that in any manner affect such executory contract or unexpired lease, including all

 4   easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any

 5   other interests, unless any of the foregoing agreements has been previously terminated or is

 6   otherwise not in effect. Modifications, amendments, supplements, and restatements to prepetition

 7   executory contracts or unexpired leases that have been executed by the Reorganized Debtor during

 8   the Chapter 11 Case shall not be deemed to alter the prepetition nature of the executory contract or

 9   unexpired lease.

10           9.2      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

11                    Proofs of Claim with respect to all Claims arising from the rejection of Executory

12   Contracts must be filed within sixty (60) days after the later of (a) the date of entry of an order of the

13   Bankruptcy Court approving such rejection or (b) the Confirmation Date. Any Claims not filed

14   within such times shall be forever barred from assertion against the Debtor, the Reorganized Debtor,

15   the Estate, and the property thereof. Unless otherwise ordered by the Bankruptcy Court, all such

16   Claims shall be allowed in accordance with provisions of the Bankruptcy Code, including section

17   502(b)(6), and shall, following their allowance and payment pursuant to the terms of the Plan, be

18   Unimpaired and be treated as Allowed Claims in Class 3.

19           9.3      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

20                    (a)         Except to the extent that less favorable treatment has been agreed to by the

21   non-Debtor party or parties to each such executory contract or unexpired lease to be assumed

22   pursuant to the Plan, any monetary defaults arising under such executory contract or unexpired lease

23   shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the

24   appropriate amount (the “Cure Amount”) in full in Cash on the later of thirty (30) days after: (i) the

25   Effective Date or (ii) the date on which any Cure Dispute relating to such Cure Amount has been

26   resolved (either consensually or through judicial decision).

27                    (b)         No later than ten (10) calendar days prior to the commencement of the

28   Confirmation Hearing, the Debtor shall file a schedule (the “Cure Schedule”) setting forth the Cure

                                                           38
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18           Desc
                                     Main Document    Page 44 of 75


 1   Amount, if any, for each executory contract and unexpired lease to be assumed pursuant to Article

 2   9.1 of the Plan, and serve such Cure Schedule on each applicable counterparty. Any party that fails

 3   to object to the applicable Cure Amount listed on the Cure Schedule within ten (10) calendar days of

 4   the filing thereof, shall be forever barred, estopped and enjoined from disputing the Cure Amount set

 5   forth on the Cure Schedule (including a Cure Amount of $0.00) and/or from asserting any Claim

 6   against the Debtor or Reorganized Debtor arising under section 365(b)(1) of the Bankruptcy Code

 7   except as set forth on the Cure Schedule.

 8                    (c)         In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure

 9   Amount; (ii) the ability of the applicable Reorganized Debtor to provide “adequate assurance of

10   future performance” (within the meaning of section 365 of the Bankruptcy Code) under the contract

11   or lease to be assumed; or (iii) any other matter pertaining to the proposed assumption, the cure

12   payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of

13   a Final Order resolving such Cure Dispute and approving the assumption in accordance with Article

14   9.3(a). To the extent a Cure Dispute relates solely to the Cure Amount, the Debtor may assume

15   and/or assume and assign the applicable contract or lease prior to the resolution of the Cure Dispute

16   provided that the Debtor reserves Cash in an amount sufficient to pay the full amount asserted as the

17   required cure payment by the non-Debtor party to such contract or lease (or such smaller amount as

18   may be fixed or estimated by the Bankruptcy Court). To the extent the Cure Dispute is resolved or

19   determined against the Debtor or Reorganized Debtor, as applicable, the Debtor or Reorganized

20   Debtor, as applicable, may reject the applicable executory contract or unexpired lease within ten (10)

21   Business Days after such determination by filing and serving upon the counterparty a notice of

22   rejection, and the counterparty may thereafter file a proof of claim in the manner set forth in Article

23   9.2 hereof.

24           9.4      Insurance Policies. All insurance policies pursuant to which the Debtor has any

25   obligations in effect as of the Effective Date shall be deemed and treated as executory contracts

26   pursuant to the Plan and shall be assumed by the Debtor (and assigned to the Reorganized Debtor if

27   necessary to continue such insurance policies in full force) pursuant to section 365 of the Bankruptcy

28   Code and shall continue in full force and effect.

                                                           39
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 45 of 75


 1            9.5     Reservation of Rights.

 2                    Neither the exclusion nor inclusion of any contract or lease on any exhibit to the Plan

 3   Supplement, nor anything contained in the Plan, shall constitute an admission by the Debtor that any

 4   agreement, contract, or lease is an executory contract or unexpired lease subject to Article IX of the

 5   Plan, as applicable, or that the Debtor or Reorganized Debtor has any liability thereunder.

 6                    The Debtor and Reorganized Debtor, as applicable, reserve the right to alter, amend,

 7   modify, or supplement the Schedule of Rejected Contracts and Leases until and including the

 8   Effective Date or as otherwise provided by Bankruptcy Court order; provided, however, that if there

 9   is a dispute regarding whether a contract or lease is or was executory or unexpired at the time of

10   assumption, assumption and assignment, or with respect to the asserted Cure Amount, then the

11   Reorganized Debtor shall have thirty (30) days following entry of a Final Order resolving such

12   dispute to amend the decision to assume, or assume and assign, such executory contract or unexpired

13   lease.

14            9.6     Pre-existing Obligations to Debtor Under Executory Contracts and Unexpired

15   Leases

16                    Rejection of any executory contract or unexpired lease pursuant to the Plan or

17   otherwise shall not constitute a termination of pre-existing obligations owed to the Debtor under

18   such contracts or leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the

19   Reorganized Debtor expressly reserves and does not waive any right to receive, or any continuing

20   obligation of a counterparty to provide, warranties or continued maintenance obligations on goods

21   previously purchased by the Debtor contracting from non-Debtor counterparties to rejected

22   executory contracts or unexpired leases.

23            9.7     Contracts and Leases Entered into After the Petition Date.

24                    Contracts and leases entered into after the Petition Date by the Debtor in the ordinary

25   course of business or following approval pursuant to a Bankruptcy Court order, including any

26   executory contracts and unexpired leases assumed by the Debtor, shall be performed by the Debtor

27   or Reorganized Debtor, as the case may be, in the ordinary course of business. Accordingly, such

28

                                                        40
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                     Main Document    Page 46 of 75


 1   contracts and leases (including any assumed executory contracts and unexpired leases) shall survive

 2   and remain unaffected by entry of the Confirmation Order.

 3                                                    ARTICLE X

 4        CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

 5             10.1   Conditions Precedent to Confirmation.

 6                    It shall be a condition to confirmation of the Plan that the following conditions shall

 7   have been satisfied in full or waived in accordance with Article 10.3 of the Plan:

 8                    (a)         The Disclosure Statement shall have been approved by the Bankruptcy Court

 9   as having adequate information in accordance with section 1125 of the Bankruptcy Code; and

10                    (b)         The Confirmation Order shall have been entered on the docket for the Chapter

11   11 Case and be in full force and effect.

12             10.2   Conditions Precedent to the Effective Date.

13                    The Effective Date shall not occur and the Plan shall not become effective unless and

14   until the following conditions have been satisfied in full or waived in accordance Article 10.3 of the

15   Plan:

16                    (a)         The Confirmation Order shall have become a Final Order in full force and

17   effect;

18                    (b)         The Discharge Date shall have occurred;

19                    (c)         The documents comprising the Plan Supplement, including the Trust

20   Agreement, shall, to the extent applicable, have been executed and delivered, and any conditions

21   (other than the occurrence of the Effective Date or certification that the Effective Date has occurred)

22   contained therein shall have been satisfied or waived in accordance therewith;

23                    (d)         All necessary actions, consents, documents, certificates, and agreements

24   necessary to implement the Plan on the Effective Date, including any consents of Pacific

25   Technology and its managing member, shall have been effected or executed and delivered to the

26   required parties and, to the extent required, filed with the applicable governmental units in

27   accordance with applicable laws; and

28

                                                           41
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                     Main Document    Page 47 of 75


 1                    (e)         All applicable governmental authorities shall have granted any necessary

 2   consents and approvals required for the Debtor to emerge from chapter 11 pursuant to the Plan and

 3   any statutory waiting periods shall have expired.

 4           10.3     Waiver of Conditions Precedent.

 5                    Each of the conditions precedent in Articles 10.1 and 10.2 of the Plan may be waived,

 6   in whole or in part, by the Debtor in writing, without notice to any other third parties or order of the

 7   Bankruptcy Court or any other formal action.

 8           10.4     Effect of Non-Occurrence of the Effective Date.

 9                    If the conditions listed in Articles 10.1 and 10.2 are not satisfied or waived in

10   accordance with Article 10.3, then (a) the Confirmation Order shall be of no further force or effect;

11   (b) the Plan shall be null and void in all respects; (c) no distributions under the Plan shall be made;

12   (d) no executory contracts or unexpired leases that were not previously assumed, assumed and

13   assigned, or rejected shall be deemed assumed, assumed and assigned, or rejected by operation of the

14   Plan; (e) the Debtor and all holders of Claims shall be restored to the status quo ante as of the day

15   immediately preceding the Confirmation Date; and (f) nothing contained in the Plan or the

16   Disclosure Statement shall (i) be deemed to constitute a waiver or release of (x) any Claims against

17   the Debtor or (y) any claims belonging to the Debtor, (ii) prejudice in any manner the rights of the

18   Debtor or any other Entity, or (iii) constitute an admission, acknowledgment, offer, or undertaking

19   by the Debtor in any respect.

20                                                  ARTICLE XI

21                                         EFFECT OF CONFIRMATION

22           11.1     Vesting of Assets.

23                    Except as otherwise provided in the Plan, as of the Effective Date, all property of the

24   Estate, and any property acquired by the Debtor or Reorganized Debtor under the Plan, shall vest in

25   the Reorganized Debtor, free and clear of all Claims, liens, charges, other encumbrances and

26   interests. On and after the Effective Date, the Debtor may use, acquire, and dispose of property and

27   compromise or settle any Claims without supervision or approval by the Bankruptcy Court and free

28

                                                          42
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18               Desc
                                   Main Document    Page 48 of 75


 1   of any restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions

 2   expressly imposed by the Plan and the Confirmation Order.

 3           11.2     Binding Effect.

 4                    Subject to the occurrence of the Effective Date and notwithstanding Bankruptcy

 5   Rules 3020(e), 6004(h), or 7062, on and after the Confirmation Date, the provisions of the Plan shall

 6   be immediately effective and enforceable and deemed binding upon any holder of a Claim against

 7   the Debtor, and such holder’s respective successors and assigns, (whether or not the Claim of such

 8   holder is Impaired under the Plan, whether or not such holder has accepted the Plan, and whether or

 9   not such holder is entitled to a distribution under the Plan), all Entities that are party, or subject, to

10   the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity

11   acquiring property under the Plan, and any and all non-Debtor counterparties to executory contracts,

12   unexpired leases, and any other prepetition agreements. All Claims shall be as fixed, adjusted, or

13   compromised, as applicable, pursuant to the Plan regardless of whether any holder of a Claim or debt

14   has voted on the Plan.

15           11.3     Discharge of Claims.

16                    Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise

17   specifically provided in the Plan, the distributions, rights, and treatment that are provided in

18   the Plan will be in exchange for, and in complete satisfaction, settlement, discharge, and

19   release of, all Claims against the Debtor of any nature whatsoever, whether known or

20   unknown, or against the assets or properties of the Debtor that arose before the Effective Date.

21   Except as expressly provided in the Plan, on the Discharge Date (and subject to its

22   occurrence), and pursuant to section 1141(d)(5)(B) of the Bankruptcy Code, entry of the

23   Confirmation Order shall be deemed to act as a discharge and release under section

24   1141(d)(1)(A) of the Bankruptcy Code of all Claims against the Debtor and his assets, arising

25   at any time before the Effective Date, regardless of whether a proof of Claim was filed,

26   whether the Claim is Allowed, or whether the holder of the Claim votes to accept the Plan or is

27   entitled to receive a distribution under the Plan; provided, however, that in no event shall

28   occurrence of the Discharge Date discharge the Debtor from any obligations remaining under

                                                        43
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18        Desc
                                     Main Document    Page 49 of 75


 1   the Plan as of the Discharge Date. Any default by the Debtor with respect to any Claim that

 2   existed immediately prior to or on account of the filing of the Chapter 11 Case shall be deemed

 3   cured on the Discharge Date.

 4                    Except as expressly provided in the Plan, any holder of a discharged Claim will

 5   be precluded from asserting against the Debtor or any of his assets any other or further Claim

 6   based on any document, instrument, act, omission, transaction, or other activity of any kind or

 7   nature that occurred before the Effective Date. Except as expressly provided in the Plan,

 8   pursuant to section 1141(d)(5)(B), the Confirmation Order will be a judicial determination of

 9   discharge of all liabilities of the Debtor to the extent allowed under section 1141 of the

10   Bankruptcy Code, and the Debtor will not be liable for any Claims and will only have the

11   obligations that are specifically provided for in the Plan. Notwithstanding the foregoing,

12   nothing contained in the Plan or the Confirmation Order shall discharge the Debtor from any

13   debt excepted from discharge under section 523 of the Bankruptcy Code by a Final Order.

14           11.4     Releases.

15                    (a)         Releases by the Debtor. Upon the Effective Date, for good and valuable

16   consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual

17   capacity and as debtor in possession, shall be deemed forever to release, waive, and discharge

18   (x) the Estate; (y) all Persons engaged or retained by the Debtor in connection with the

19   Chapter 11 Case (including in connection with the preparation of and analyses relating to the

20   Disclosure Statement and the Plan); and (z) any and all advisors, attorneys, actuaries, financial

21   advisors, accountants, investment bankers, agents, professionals, and representatives of each

22   of the foregoing Persons and Entities (whether current or former, in each case in his, her, or its

23   capacity as such), from any and all claims, obligations, suits, judgments, damages, demands,

24   debts, rights, remedies, actions, Causes of Action, and liabilities, whether for tort, fraud,

25   contract, recharacterization, subordination, violations of federal or state securities laws (other

26   than the rights of the Debtor or Reorganized Debtor to enforce the terms of the Plan and the

27   contracts, instruments, releases, and other agreements or documents delivered in connection

28   with the Plan), whether liquidated or unliquidated, fixed or contingent, matured or

                                                         44
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18        Desc
                                     Main Document    Page 50 of 75


 1   unmatured, known or unknown, foreseen or unforeseen, then-existing or thereafter arising, at

 2   law, in equity, or otherwise, based in whole or in part on any act, omission, transaction, event

 3   or other occurrence, or circumstances taking place on or before the Effective Date, in any way

 4   relating to (i) the Debtor or the Chapter 11 Case; (ii) any action or omission of any Released

 5   Party with respect to any indebtedness under which the Debtor is or was a borrower or

 6   guarantor; (iii) any Released Party in any such Released Party’s capacity as an employee, or

 7   agent of, or advisor to, the Debtor; (iv) the subject matter of, or the transactions or events

 8   giving rise to, any Claim that is treated in the Plan; (v) the business or contractual

 9   arrangements between the Debtor and any Released Party; (vi) the restructuring of Claims

10   before or during the Chapter 11 Case; and (vii) the negotiation, formulation, preparation, or

11   dissemination of the Plan (including, for the avoidance of doubt, the Plan Supplement), the

12   Disclosure Statement, or related agreements, instruments, or other documents, other than

13   claims or liabilities arising out of or relating to any act or omission of a Released Party that is

14   determined by a Final Order to have constituted willful misconduct, fraud, or gross negligence.

15   The Reorganized Debtor shall be bound, to the same extent the Debtor is bound, by the

16   releases and discharges set forth above.

17                    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s

18   approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article 11.4(a)

19   by the Debtor, which includes by reference each of the related provisions and definitions

20   contained in the Plan, and further, shall constitute its finding that each release described in

21   this Article 11.4(a) is: (i) in exchange for the good and valuable consideration provided by the

22   Released Parties, a good faith settlement and compromise of such claims; (ii) in the best

23   interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given

24   and made after due notice and opportunity for hearing; and (v) a bar to any of the Releasing

25   Parties asserting any claim, Cause of Action, or liability related thereto, of any kind

26   whatsoever, against any of the Released Parties or their property.

27                    (b)         Releases by Holders of Non-Debt Claims. On the Effective Date, to the

28   maximum extent permitted by applicable law, each Releasing Party, in consideration for the

                                                         45
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18         Desc
                                   Main Document    Page 51 of 75


 1   obligations of the Debtor and the Reorganized Debtor under the Plan, and the Trust Interests

 2   and Cash and other contracts, instruments, releases, agreements, or documents to be delivered

 3   in connection with the Plan, shall be deemed forever to release, waive, and discharge the

 4   Released Parties from personal liability in every jurisdiction from any and all claims,

 5   obligations, suits, judgments, damages, demands, debts, rights, remedies, actions, Causes of

 6   Action, and liabilities whatsoever, including any derivative Claims asserted or assertable on

 7   behalf of the Debtor, whether for tort, fraud, contract, recharacterization, subordination,

 8   violations of federal or state securities laws or laws of any other jurisdiction or otherwise,

 9   whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or

10   unknown, foreseen or unforeseen, then-existing or thereafter arising, at law, in equity, or

11   otherwise, based in whole or in part on any act, omission, transaction, event, or other

12   occurrence, or circumstances taking place on or before the Effective Date, in any way relating

13   to (i) the Debtor or the Chapter 11 Case; (ii) any action or omission of any Released Party with

14   respect to any indebtedness under which the Debtor is or was a borrower or guarantor; (iii)

15   any Released Party in any such Released Party’s capacity as an employee, agent of, or advisor

16   to, the Debtor; (iv) the subject matter of, or the transactions or events giving rise to, any Claim

17   that is treated in the Plan; (v) the business or contractual arrangements between the Debtor

18   and any Released Party; (vi) the restructuring of Claims before or during the Chapter 11 Case

19   and the solicitation of votes with respect to the Plan; and (vii) the negotiation, formulation,

20   preparation, entry into, or dissemination of the Plan (including, for the avoidance of doubt, the

21   Plan Supplement and all documents contained or referred to therein), the Disclosure

22   Statement, or related agreements, instruments, or other documents. Notwithstanding anything

23   contained herein to the contrary, the foregoing release does not release any obligations of any

24   party under the Plan or any document, instrument, or agreement (including those set forth in

25   the Plan Supplement) executed to implement the Plan.

26                    In connection with the releases described in this Article 11.4(b), each Releasing

27   Party shall waive all rights conferred by the provisions of section 1542 of the California Civil

28   Code and/or any similar state or federal law. Section 1542 of the California Civil Code

                                                      46
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18       Desc
                                     Main Document    Page 52 of 75


 1   provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH

 2   THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR

 3   AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER

 4   MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE

 5   DEBTOR.”

 6                    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s

 7   approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article 11.4(b),

 8   which includes by reference each of the related provisions and definitions contained in the

 9   Plan, and further, shall constitute its finding that each release described in Article 11.4(b) is:

10   (i) in exchange for the good and valuable consideration provided by the Released Parties, a

11   good faith settlement and compromise of such claims; (ii) in the best interests of the Debtor

12   and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and made after due

13   notice and opportunity for hearing; and (v) a bar to any of the Releasing Parties asserting any

14   claim, Cause of Action, or liability related thereto, of any kind whatsoever, against any of the

15   Released Parties or their property.

16                    (c)         Standstill and Releases by Holders of Allowed Debt Claims and Allowed

17   Late Filed Debt Claims. To the maximum extent permitted by applicable law, each holder of

18   an Allowed Debt Claim shall agree for a period of four (4) years after the Effective Date (the

19   “Standstill Period”) to not assert any new Causes of Action against the Debtor for personal

20   liability or derivatively in its capacity as a creditor of a claim owed solely or jointly by the

21   Debtor (including unwinding or alter ego type claims) in any non-U.S. jurisdiction (the “YT

22   Claims”); provided, however, that such holder may continue to prosecute any actions

23   commenced prepetition against the Debtor up to judgment and pursue Other Distributions

24   through judicial authorities in the PRC to satisfy such holder’s Debt Claim through a

25   mechanism that will be mutually agreed to by the parties, including claims against (i) primary

26   obligors based on such holder’s contractual agreements with such primary obligors; (ii) assets

27   that have already been collateralized by the Debtor or any other Person or Entity; (iii) assets

28   that have already been pledged by the Debtor or any other Person or Entity; or (iv) assets or

                                                         47
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18         Desc
                                   Main Document    Page 53 of 75


 1   interests that the Debtor, Wei Gan, or any other Person or Entity own, and that have been

 2   seized, attached, or frozen by Chinese judiciary authorities; provided, however, that the

 3   Standstill Period shall terminate in the event a Liquidation Event occurs during the Standstill

 4   Period. All limitations periods applicable to all YT Claims in any non-U.S. jurisdictions, to the

 5   extent not previously expired, shall be tolled for the duration of the Standstill Period.

 6                    Within ninety (90) days after the Effective Date, each holder of an Allowed Debt

 7   Claim or Allowed Late Filed Debt Claim shall take the steps and provide the documents

 8   described in the Trust Agreement to (i) notify the applicable court or courts in the PRC (the

 9   “Chinese Court”) that the Debtor and such holder have reached a settlement agreement that is

10   embodied in and has been implemented through the Plan and (ii) request that the Chinese

11   Court remove the Debtor from the List of Dishonest Judgment Debtors (the “China Debtor

12   List”) and lift any consumption or travel restrictions (the “China Restrictions”), as applicable,

13   and shall refrain from taking any action during the Standstill Period to cause the Debtor to be

14   reinstated on the China Debtor List or be subject to the China Restrictions (the “China Debtor

15   List Covenant”).

16                    Before any Trust Distributions are made to the holder of an Allowed Debt Claim

17   or an Allowed Late Filed Debt Claim, such holder shall provide an affidavit that (i) certifies

18   such holder’s compliance with the China Debtor List Covenant, (ii) certifies that they have not

19   initiated any YT Claims during the Standstill Period or after the Liability Release Date, as

20   applicable, and (iii) identifies any amounts received from Other Distributions as of the date of

21   the affidavit.

22                    Each holder of an (i) Allowed Late Filed Debt Claim, on the date of allowance of

23   such Late Filed Debt Claim or (ii) Allowed Debt Claim, once it has received Trust

24   Distributions and Other Distributions (from enforcement or other actions) that, in the

25   aggregate, are equal to 20% of its Allowed Debt Claim Allocation Amount (the date upon

26   which the foregoing condition occurs is the “Liability Release Date”) (x) shall be deemed to

27   have released the YT Claims on account of such Debt Claim or Late Filed Debt Claim in every

28   jurisdiction and (y) agrees that it shall not assert any new, or continue to prosecute any

                                                     48
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18        Desc
                                   Main Document    Page 54 of 75


 1   existing, YT Claims related to such Debt Claim or Late Filed Debt Claim in every jurisdiction;

 2   provided, however, that the foregoing release shall not release, waive, or otherwise impact the

 3   rights of such holder to receive further Trust Distributions or to pursue and receive Other

 4   Distributions through a mechanism that will be mutually agreed to by the parties.

 5                    Within ninety (90) days after the applicable Liability Release Date with respect

 6   to Allowed Debt Claims or the date of allowance of a Late Filed Debt Claim, each holder of an

 7   Allowed Debt Claim or Allowed Late Filed Debt Claim shall (as a condition to receiving

 8   further Trust Distributions) (i) withdraw or retract any litigations, enforcement actions,

 9   arbitrations, and any other proceedings against the Debtor from the courts and judicial

10   authorities in all jurisdictions, including, but not limited to, the PRC, or confirm with the

11   judicial authorities that the Debtor has settled all of his debt obligations or legal

12   responsibilities to such holder and (ii) file and execute any documents requested by the Debtor

13   to evidence the above release. The Debtor reserves all rights to seek enforcement by the

14   Chinese judicial authorities of the rights provided herein.

15                    In connection with the releases described in this Article 11.4(c), each holder of

16   an Allowed Debt Claim or Allowed Late Filed Debt Claim shall waive all rights conferred by

17   the provisions of section 1542 of the California Civil Code and/or any similar state or federal

18   law. Section 1542 of the California Civil Code provides as follows: “A GENERAL RELEASE

19   DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR

20   SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

21   RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY

22   AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

23                    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s

24   approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article 11.4(c),

25   which includes by reference each of the related provisions and definitions contained in the

26   Plan, and further, shall constitute its finding that each release described in Article 11.4(c) is:

27   (i) in exchange for the good and valuable consideration provided by the Debtor and

28   Reorganized Debtor, a good faith settlement and compromise of such claims; (ii) in the best

                                                      49
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18        Desc
                                     Main Document    Page 55 of 75


 1   interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given

 2   and made after due notice and opportunity for hearing; and (v) except as otherwise provided

 3   in the Plan, a bar to any holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim

 4   asserting any Claim, Cause of Action, or liability related thereto, of any kind whatsoever,

 5   against the Debtor or Reorganized Debtor.

 6                    (d)         Releases of Key China Business Individuals.

 7                    On the effective date of any settlement agreement under Bankruptcy Rule 9019

 8   (a “KCBI Settlement”) between a Key China Business Individual and a holder(s) of an

 9   Allowed Debt Claim that holds a guarantee from such Key China Business Individual (a

10   “KCBI Releasing Party”), each KCBI Releasing Party shall be (i) deemed to have released the

11   applicable Key China Business Individual for personal liability on account of such KCBI

12   Releasing Party’s Debt Claim in every jurisdiction and (ii) agrees that it shall not assert any

13   new (including through the amendment of an existing action), or continue to prosecute any

14   existing, Causes of Action related to such Debt Claim against the applicable Key China

15   Business Individual for personal liability or derivatively in its capacity as a creditor of such

16   Key China Business Individual in every jurisdiction. The consideration for such KCBI

17   Settlement shall be administered by the Trust.

18                    Within ninety (90) days after the effective date of a KCBI Settlement, each KCBI

19   Releasing Party shall (i) take the steps and provide the documents described in the Trust

20   Agreement to (x) notify the applicable Chinese Courts that the applicable Key China Business

21   Individual and such holder have reached a settlement agreement that is embodied in and has

22   been implemented through the Plan and (y) request that the Chinese Court remove the

23   applicable Key China Business Individual from the China Debtor List and lift any China

24   Restrictions, as applicable, and shall refrain from taking any action to cause the applicable

25   Key China Business Individual to be reinstated on the China Debtor List or be subject to the

26   China Restrictions and (ii) (x) withdraw or retract any litigations, enforcement actions,

27   arbitrations, and any other proceedings against the applicable Key China Business Individual

28   from the courts and judicial authorities in all jurisdictions, including, but not limited to, the

                                                          50
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18         Desc
                                   Main Document    Page 56 of 75


 1   PRC, or confirm with the judicial authorities that the applicable Key China Business

 2   Individual has settled all of their debt obligations or legal responsibilities to such KCBI

 3   Releasing party and (y) file and execute any documents requested by the Key China Business

 4   Individual to evidence the above release.

 5                    In connection with the releases described in this Article 11.4(d), each KCBI

 6   Releasing Party shall waive all rights conferred by the provisions of section 1542 of the

 7   California Civil Code and/or any similar state or federal law. Section 1542 of the California

 8   Civil Code provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO

 9   CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS

10   OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN

11   BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT

12   WITH THE DEBTOR.”

13                    Subject to the approval of the KCBI Settlement by the Bankruptcy Court, entry

14   of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to

15   Bankruptcy Rule 9019, of the releases described in this Article 11.4(d), which includes by

16   reference each of the related provisions and definitions contained in the Plan, and further,

17   shall constitute its finding that each release described in Article 11.4(d) is: (i) in exchange for

18   the good and valuable consideration provided by the Key China Business Individual, a good

19   faith settlement and compromise of such claims; (ii) in the best interests of the Debtor and all

20   holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and made after due notice

21   and opportunity for hearing; and (v) except as otherwise provided in the Plan, a bar to any

22   KCBI Releasing Party asserting any Claim, Cause of Action, or liability related thereto, of any

23   kind whatsoever, against the Key China Business Individual.

24

25

26

27

28

                                                     51
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18      Desc
                                     Main Document    Page 57 of 75


 1                    (e)         Release of Wei Gan.

 2                    On the effective date of any settlement agreement under Bankruptcy Rule 9019

 3   (a “WG Settlement”) regarding the Debtor’s claims against Wei Gan and Wei Gan’s Claims

 4   against the Debtor, each holder of an Allowed Debt Claim shall be (i) deemed to have released

 5   Wei Gan for personal liability on account of such holder’s Debt Claim in every jurisdiction

 6   and (ii) agrees that it shall not assert any new (including through the amendment of an existing

 7   action), or continue to prosecute any existing, Causes of Action related to such Debt Claim

 8   against Wei Gan for personal liability or derivatively in its capacity as a creditor of Wei Gan

 9   in every jurisdiction. The consideration for the WG Settlement shall be administered by the

10   Trust.

11                    Within ninety (90) days after the effective date of the WG Settlement, each

12   holder of an Allowed Debt Claim shall (i) take the steps and provide the documents described

13   in the Trust Agreement to (x) notify the applicable Chinese Courts that Wei Gan and such

14   holder have reached a settlement agreement that is embodied in and has been implemented

15   through the Plan and (y) request that the Chinese Court remove Wei Gan from the China

16   Debtor List and lift any China Restrictions, as applicable, and shall refrain from taking any

17   action to cause Wei Gan to be reinstated on the China Debtor List or be subject to the China

18   Restrictions and (ii) (x) withdraw or retract any litigations, enforcement actions, arbitrations,

19   and any other proceedings against Wei Gan from the courts and judicial authorities in all

20   jurisdictions, including, but not limited to, the PRC, or confirm with the judicial authorities

21   that Wei Gan has settled all of her debt obligations or legal responsibilities to such holder and

22   (y) file and execute any documents requested by Wei Gan to evidence the above release.

23                    In connection with the releases described in this Article 11.4(e), each holder of

24   an Allowed Debt Claim shall waive all rights conferred by the provisions of section 1542 of the

25   California Civil Code and/or any similar state or federal law. Section 1542 of the California

26   Civil Code provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO

27   CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS

28   OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN

                                                        52
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18           Desc
                                   Main Document    Page 58 of 75


 1   BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT

 2   WITH THE DEBTOR.”

 3                    Subject to the approval of the WG Settlement by the Bankruptcy Court, entry of

 4   the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to

 5   Bankruptcy Rule 9019, of the releases described in this Article 11.4(e), which includes by

 6   reference each of the related provisions and definitions contained in the Plan, and further,

 7   shall constitute its finding that each release described in Article 11.4(e) is: (i) in exchange for

 8   the good and valuable consideration provided by Wei Gan, a good faith settlement and

 9   compromise of such claims; (ii) in the best interests of the Debtor and all holders of Claims;

10   (iii) fair, equitable, and reasonable; (iv) given and made after due notice and opportunity for

11   hearing; and (v) except as otherwise provided in the Plan, a bar to any holder of an Allowed

12   Debt Claim asserting any Claim, Cause of Action, or liability related thereto, of any kind

13   whatsoever, against Wei Gan.

14           11.5     Exculpation and Limitation of Liability.

15                    None of the Debtor or Reorganized Debtor, or the direct or indirect affiliates,

16   employees, advisors, attorneys, financial advisors, accountants, investment bankers, agents, or

17   other professionals (whether current or former, in each case, in his, her, or its capacity as

18   such) of the Debtor or the Reorganized Debtor, or the Released Parties shall have or incur any

19   liability to, or be subject to any right of action by, any holder of a Claim, or any other party in

20   interest in the Chapter 11 Case, or any of their respective agents, employees, representatives,

21   financial advisors, attorneys or agents acting in such capacity, or direct or indirect affiliates, or

22   any of their successors or assigns, for any act or omission in connection with, relating to, or

23   arising out of, the Chapter 11 Case, formulation, negotiation, preparation, dissemination,

24   confirmation, solicitation, implementation, or administration of the Plan, the Plan Supplement

25   and all documents contained or referred to therein, the Disclosure Statement, any contract,

26   instrument, release or other agreement or document created or entered into in connection with

27   the Plan, or any other pre- or postpetition act taken or omitted to be taken in connection with

28   or in contemplation of the restructuring of the Debtor or confirming or consummating the

                                                       53
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18          Desc
                                     Main Document    Page 59 of 75


 1   Plan (including the distribution of any property under the Plan); provided, however, that the

 2   foregoing provisions of this Article 11.5 shall have no effect on the liability of any Person or

 3   Entity that results from any such act or omission that is determined by a Final Order to have

 4   constituted willful misconduct, fraud, or gross negligence and shall not impact the right of any

 5   holder of a Claim, or any other party to enforce the terms of the Plan and the contracts,

 6   instruments, releases, and other agreements or documents delivered in connection with the

 7   Plan. Without limiting the generality of the foregoing, the Debtor and the Debtor’s direct or

 8   indirect affiliates, employees, advisors, attorneys, financial advisors, accountants, investment

 9   bankers, agents and other professionals (whether current or former, in each case, in his, her,

10   or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the advice of

11   counsel with respect to their duties and responsibilities under the Plan. The exculpated parties

12   have participated in good faith and in compliance with the applicable provisions of the

13   Bankruptcy Code with regard to the solicitation and distribution of the securities pursuant to

14   the Plan, and, therefore, are not, and on account of such distributions shall not be, liable at any

15   time for the violation of any applicable law, rule, or regulation governing the solicitation of

16   acceptances or rejections of the Plan or such distributions made pursuant to the Plan. This

17   exculpation shall be in addition to, and not in limitation of, all other releases, indemnities,

18   exculpations, and any other applicable law or rules protecting such exculpating parties from

19   liability.

20           11.6     Injunction.

21                    (a)         General. All Persons or Entities who have held, hold, or may hold Claims

22   (other than Claims that are reinstated under the Plan), and all other parties in interest in the

23   Chapter 11 Case, along with their respective current and former employees, agents, officers,

24   directors, principals, and direct and indirect affiliates, are permanently enjoined, from and

25   after the Effective Date, from, in respect of any Claim or Cause of Action released or settled

26   hereunder, (i) commencing, conducting, or continuing in any manner, directly or indirectly,

27   any suit, action, or other proceeding of any kind (including, without limitation, any proceeding

28   in a judicial, arbitral, administrative, or other forum) against the Released Parties, the Key

                                                          54
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18          Desc
                                     Main Document    Page 60 of 75


 1   China Business Individuals, Wei Gan, the Debtor, or the Reorganized Debtor, or in respect of

 2   any Claim or Cause of Action released or settled hereunder; (ii) enforcing, levying, attaching,

 3   collecting, or otherwise recovering by any manner or means, whether directly or indirectly, of

 4   any judgment, award, decree, or order against the Released Parties, the Key China Business

 5   Individuals, Wei Gan, the Debtor, or the Reorganized Debtor; (iii) creating, perfecting, or

 6   enforcing in any manner, directly or indirectly, any encumbrance of any kind against the

 7   Released Parties, the Key China Business Individuals, Wei Gan, the Debtor, or the

 8   Reorganized Debtor; (iv) asserting any right of setoff, subrogation, or recoupment of any kind,

 9   against any obligation due from the Released Parties, the Key China Business Individuals, Wei

10   Gan, the Debtor, or the Reorganized Debtor, or against the property or interests in property of

11   the Debtor or Reorganized Debtor, on account of such Claims; or (v) commencing or

12   continuing in any manner any action or other proceeding of any kind on account of, in

13   connection with, or with respect to any such Claims released or settled pursuant to the Plan;

14   provided, however, that nothing contained herein shall preclude such Entities from exercising

15   their rights pursuant to and consistent with the terms of the Plan and the contracts,

16   instruments, releases, and other agreements and documents delivered under or in connection

17   with the Plan.

18                    (b)         Injunction Against Interference With the Plan. Upon entry of the

19   Confirmation Order, all holders of Claims and their respective current and former employees,

20   agents, officers, directors, principals, and direct and indirect affiliates shall be enjoined from

21   taking any actions to interfere with the implementation or consummation of the Plan. Each

22   holder of an Allowed Claim, by accepting, or being eligible to accept, distributions under or

23   reinstatement of such Claim, as applicable, pursuant to the Plan, shall be deemed to have

24   consented to the injunction provisions set forth in this Article 11.6 of the Plan.

25           11.7     Term of Bankruptcy Injunction or Stays.

26                    All injunctions or stays (excluding any injunctions or stays contained in the Plan or

27   the Confirmation Order) in effect in the Chapter 11 Case under sections 105 or 362 of the

28

                                                       55
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 61 of 75


 1   Bankruptcy Code, or any order of the Bankruptcy Court or otherwise, and in existence as of the

 2   Confirmation Date, shall remain in full force and effect until the Effective Date.

 3           11.8     Termination of Subordination Rights and Settlement of Related Claims.

 4                    The classification and manner of satisfying all Claims under the Plan takes into

 5   consideration all subordination rights, whether arising by contract or under general principles of

 6   equitable subordination, section 510 of the Bankruptcy Code, or otherwise. All subordination rights

 7   that a holder of a Claim may have with respect to any distribution to be made under the Plan, shall

 8   be discharged and terminated, and all actions related to the enforcement of such subordination rights

 9   shall be enjoined permanently. Accordingly, distributions under the Plan to holders of Allowed

10   Claims shall not be subject to payment of a beneficiary of such terminated subordination rights, or to

11   levy, garnishment, attachment, or other legal process by a beneficiary of such terminated

12   subordination rights.

13           11.9     Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code.

14                    Without limiting any other applicable provisions of, or releases contained in, the Plan,

15   each of the Debtor, the Reorganized Debtor, their respective successors, assigns, and representatives,

16   and any and all other entities who may purport to assert any claim or Cause of Action, directly or

17   derivatively, by, through, for, or because of the foregoing entities, hereby irrevocably and

18   unconditionally release, waive, and discharge any and all claims or Causes of Action that they have,

19   had or may have that are based on section 544, 547, 548, 549, and 550 of the Bankruptcy Code and

20   analogous non-bankruptcy law for all purposes; provided, however, that notwithstanding this or any

21   other provision of the Plan, in the event that the Trustee has determined that it has reasonable and

22   good-faith evidence that an asset of the Debtor located in the United States that was property of the

23   Debtor as of the commencement of the Chapter 11 Case and was not disclosed during the Chapter 11

24   Case, if any, the Trustee may, after a meet and confer with the Debtor, pursue an action for turnover

25   of such asset under section 542 of the Bankruptcy Code within one hundred and eighty (180) days of

26   the Effective Date; provided that such turnover action may be pursued only through a confidential

27   arbitration process conducted by an arbitrator to be designated in the Trust Agreement. For the

28

                                                         56
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                 Desc
                                     Main Document    Page 62 of 75


 1   avoidance of doubt, none of the Claims or Causes of Action referenced in this Article 11.9, except as

 2   excluded herein, shall constitute Retained Actions.

 3           11.10     Reservation of Rights.

 4                    The Plan shall have no force or effect unless and until the Effective Date. Prior to the

 5   Effective Date, none of the filing of the Plan, any statement or provision contained in the Plan, or

 6   action taken by the Debtor with respect to the Plan, the Disclosure Statement, or the Plan

 7   Supplement shall be, or shall be deemed to be, an admission or waiver of any rights of the Debtor or

 8   any other party, including the Released Parties, with respect to any Claims or any other matter.

 9                                                    ARTICLE XII

10                                         RETENTION OF JURISDICTION

11                    Pursuant to sections 105(c) and 1142 of the Bankruptcy Code, to the fullest extent

12   permitted by law, and notwithstanding the entry of the Confirmation Order or the occurrence of the

13   Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over any matter arising under

14   the Bankruptcy Code, arising in or out of, or related to, the Chapter 11 Case, the Plan, or the

15   Confirmation Order (except as provided in the Trust Agreement), including jurisdiction to:

16                    (a)         Allow, disallow, determine, liquidate, classify, estimate, or establish the

17   priority or secured or unsecured status of any Claim, including the resolution of any request for

18   payment of any Administrative Expense Claim and the resolution of any and all objections to the

19   allowance or priority of Claims;

20                    (b)         Resolve any matters related to the assumption, assumption and assignment, or

21   rejection of any executory contract or unexpired lease to which the Debtor is party to or with respect

22   to which the Debtor or Reorganized Debtor may be liable, and hear, determine, and, if necessary,

23   liquidate, any Claims arising therefrom;

24                    (c)         Determine any and all motions, adversary proceedings, applications, contested

25   matters, or other litigated matters pending on the Effective Date;

26                    (d)         Ensure that Plan Distributions to holders of Allowed Claims are accomplished

27   pursuant to the terms of the Plan;

28                    (e)         Adjudicate any and all disputes arising from or relating to Plan Distributions;

                                                             57
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                Desc
                                     Main Document    Page 63 of 75


 1                    (f)         Enter, implement, or enforce such orders as may be necessary or appropriate

 2   to implement or consummate the provisions of the Plan, and all contracts, instruments, releases,

 3   settlements (including any KCBI Settlements or the WG Settlement) and other agreements or

 4   documents created in connection with the Plan or the Confirmation Order;

 5                    (g)         Enter, implement, or enforce such orders as may be appropriate in the event

 6   the Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated, or

 7   distributions pursuant to the Plan are enjoined or stayed;

 8                    (h)         Issue injunctions, enter and implement other orders, and take such other

 9   actions as may be necessary or appropriate to restrain interference by any Entity with the

10   consummation, implementation, or enforcement of the Plan, the Confirmation Order, or any other

11   order of the Bankruptcy Court;

12                    (i)         Modify the Plan before or after the Effective Date under section 1127 of the

13   Bankruptcy Code or modify the Confirmation Order, or any contract, instrument, release, or other

14   agreement or document created in connection with the Plan or the Confirmation Order, or remedy

15   any defect or omission or reconcile any inconsistency in any Bankruptcy Court order, the Plan, the

16   Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or other

17   agreement or document created in connection with the Plan or the Confirmation Order, in such

18   manner as may be necessary or appropriate to consummate the Plan;

19                    (j)         Hear and determine all applications for compensation and reimbursement of

20   expenses of Professionals under sections 330, 331, and 503(b) of the Bankruptcy Code incurred prior

21   to the Confirmation Date;

22                    (k)         Hear and determine any rights, Claims, or Causes of Action held or reserved

23   by, or accruing to, the Debtor or the Reorganized Debtor pursuant to the Bankruptcy Code, the

24   Confirmation Order, or, in the case of the Debtor, any other applicable law;

25                    (l)         Enforce   all   orders,   judgments,   injunctions,   releases,   exculpations,

26   indemnifications, and rulings entered in connection with the Chapter 11 Case;

27                    (m)         Hear and determine disputes arising in connection with the interpretation,

28   implementation, or enforcement of the Plan, the Confirmation Order, any transactions contemplated

                                                             58
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                Desc
                                     Main Document    Page 64 of 75


 1   thereby, or any agreement, instrument, or other document governing or relating to any of the

 2   foregoing, or the effect of the Plan under any agreement to which the Debtor, the Reorganized

 3   Debtor, or any affiliate thereof are party;

 4                    (n)         Hear and determine any issue for which the Plan or a related document

 5   requires a Final Order of the Bankruptcy Court;

 6                    (o)         Issue such orders as may be necessary or appropriate to aid in execution of the

 7   Plan or to maintain the integrity of the Plan following consummation, to the extent authorized by

 8   section 1142 of the Bankruptcy Code;

 9                    (p)         Determine such other matters and for such other purposes as may be provided

10   in the Confirmation Order;

11                    (q)         Hear and determine matters concerning state, local, and federal taxes in

12   accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

13                    (r)         Enter and enforce any order for the sale or transfer of property pursuant to

14   sections 363, 1123, or 1146(a) of the Bankruptcy Code;

15                    (s)         Hear and determine all disputes involving the existence, scope, and nature of

16   the discharges, releases, or injunctions granted under the Plan and the Bankruptcy Code;

17                    (t)         Hear and determine all disputes involving or in any manner implicating the

18   exculpation or indemnification provisions contained in the Plan;

19                    (u)         Hear and determine any matters arising under or related to sections 1141 and

20   1145 of the Bankruptcy Code;

21                    (v)         Recover all assets of the Debtor and property of the Debtor’s Estate, wherever

22   located;

23                    (w)         Enter an order of discharge, upon request of the Debtor or Reorganized

24   Debtor, as applicable;

25                    (x)         Enter a final decree closing the Chapter 11 Case; and

26                    (y)         Hear and determine any other matter not inconsistent with the Bankruptcy

27   Code and title 28 of the United States Code.

28

                                                            59
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                Desc
                                   Main Document    Page 65 of 75


 1                                               ARTICLE XIII

 2                                    MISCELLANEOUS PROVISIONS

 3           13.1     Payment of Statutory Fees.

 4                    On the Effective Date, all fees due and payable pursuant to section 1930 of title 28 of

 5   the U.S. Code shall be paid by the Debtor. Following the Effective Date, the Reorganized Debtor

 6   shall pay any and all such fees when due and payable, and shall file with the Bankruptcy Court

 7   quarterly reports in a form reasonably acceptable to the U.S. Trustee. The Debtor and Reorganized

 8   Debtor shall remain obligated to pay quarterly fees to the Office of the U.S. Trustee until the earliest

 9   of the Debtor’s case being closed, dismissed, or converted to a case under chapter 7 of the

10   Bankruptcy Code.

11           13.2     Exemption from Securities Laws.

12                    To the maximum extent provided by section 1145(a) of the Bankruptcy Code and

13   applicable non-bankruptcy law, the offering, issuance, or distribution of the Trust Interests, shall be

14   exempt from, among other things, section 5 of the Securities Act, if applicable, and from any state or

15   federal securities laws requiring registration for offer or sale of a security or registration or licensing

16   of an issuer of, underwriter of, or broker or dealer in, a security, and otherwise enjoy all exemptions

17   available for distributions of securities under a plan of reorganization in accordance with all

18   applicable law, including without limitation section 1145 of the Bankruptcy Code.

19           13.3     Exemption from Certain Transfer Taxes.

20                    Pursuant to section 1146(a) of the Bankruptcy Code, the transfer of title to or

21   ownership of any of the Debtor’s interests in any property; or the making or delivery of any

22   instrument of transfer in connection with the Plan shall not be subject to any document recording

23   tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax,

24   mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax or

25   governmental assessment, and the Confirmation Order shall direct the appropriate state or local

26   governmental officials or agents to forgo the collection of any such tax or governmental assessment

27   and to accept for filing and recordation any of the foregoing instruments or other documents without

28   the payment of any such tax or governmental assessment and to accept for filing and recordation any

                                                         60
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                   Main Document    Page 66 of 75


 1   of the foregoing instruments or other documents without the payment of any such tax or

 2   governmental assessment. Without limiting the foregoing, any issuance, transfer, or exchange of a

 3   security or any making or delivery of an instrument of transfer pursuant to the Plan shall be exempt

 4   from the imposition and payment of any and all transfer taxes (including, without limitation, any and

 5   all stamp taxes or similar taxes and any interest, penalties, and addition to the tax that may be

 6   required to be paid in connection with the consummation of the Plan) pursuant to sections 106,

 7   505(a), 1141, and 1146(a) of the Bankruptcy Code. Unless the Bankruptcy Court orders otherwise,

 8   all sales, transfers, and assignments of owned and leased property approved by the Bankruptcy Court

 9   on or before the Effective Date shall be deemed to have been in furtherance of, or in connection

10   with, the Plan.

11           13.4      Dissolution of Statutory Committees and Cessation of Fee and Expense Payment.

12                     On the Effective Date, any statutory committee(s) appointed in the Chapter 11 Case,

13   including the Committee, shall dissolve, and the members thereof shall be released and discharged

14   from all rights and duties arising from, or related to, the Chapter 11 Case. The Reorganized Debtor

15   shall not be responsible for paying any fees and expenses incurred after the Effective Date, if any, by

16   the professionals retained by any such committee, other than for the reasonable fees and expenses for

17   the services authorized to be provided pursuant to this Article 13.4.

18           13.5      Substantial Consummation.

19                     On the Discharge Date, the Plan shall be deemed to be substantially consummated

20   under sections 1101 and 1127(b) of the Bankruptcy Code.

21           13.6      Expedited Determination of Postpetition Taxes.

22                     The Reorganized Debtor shall be authorized to request an expedited determination

23   under section 505(b) of the Bankruptcy Code for all tax returns filed for, or on behalf of, the Debtor

24   for any and all taxable periods ending after the Petition Date through, and including, the Effective

25   Date.

26           13.7      Modification and Amendments.

27                     Subject to the requirements of section 1127 of the Bankruptcy Code, Rule 3019 of the

28   Federal Rules of Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and 1125

                                                        61
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18              Desc
                                   Main Document    Page 67 of 75


 1   of the Bankruptcy Code, the Debtor may alter, amend, or modify the Plan at any time prior to the

 2   Effective Date. Holders of Claims that have accepted the Plan shall be deemed to have accepted the

 3   Plan, as altered, amended, or modified, if the proposed alteration, amendment, or modification

 4   complies with the requirements of this Article 13.7 and does not materially and adversely change the

 5   treatment of the Claim of such holder; provided, however, that any holders of that were deemed to

 6   accept the Plan because such Claims were Unimpaired shall continue to be deemed to accept the

 7   Plan only if, after giving effect to such amendment or modification, such Claims continue to be

 8   Unimpaired.

 9                    Entry of a Confirmation Order shall mean that all modifications or amendments to the

10   Plan since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code

11   and do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

12           13.8     Additional Documents.

13                    On or before the Effective Date, the Debtor may enter into any agreements and other

14   documents as may be necessary or appropriate to effectuate and further evidence the terms and

15   conditions of the Plan. The Debtor or Reorganized Debtor, as applicable, and all holders of Claims

16   receiving Plan Distributions and all other parties in interest may, from time to time, prepare, execute,

17   and deliver any agreements or documents and take any other actions as may be necessary or

18   advisable to effectuate the provisions and intent of the Plan.

19           13.9     Effectuating Documents and Further Transactions.

20                    On and after the Effective Date, the Reorganized Debtor is authorized to execute,

21   deliver, file, or record such contracts, instruments, releases, indentures, and other agreements or

22   documents and take such actions as may be necessary or appropriate to effectuate and further

23   evidence the terms and conditions of the Plan, without the need for any approvals, authorizations, or

24   consents, except for those expressly required pursuant to the Plan.

25           13.10 Plan Supplement.

26                    All exhibits and documents included in the Plan Supplement are incorporated into,

27   and are a part of, the Plan as if set forth in full in the Plan, and any reference to the Plan shall mean

28   the Plan and the Plan Supplement. Upon its filing, the Plan Supplement may be inspected in the

                                                        62
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                   Main Document    Page 68 of 75


 1   office of the clerk of the Bankruptcy Court or its designee during normal business hours, at the

 2   Bankruptcy Court’s website at www.deb.uscourts.gov, and at the website of the Voting Agent at

 3   https://dm.epiq11.com/YT1. The documents contained in the Plan Supplement are an integral part of

 4   the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the Confirmation Order.

 5           13.11 Entire Agreement.

 6                    Except as otherwise indicated, the Plan and the Plan Supplement supersede all

 7   previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and

 8   representations on such subjects, all of which have become merged and integrated into the Plan.

 9           13.12 Revocation or Withdrawal of the Plan.

10                    The Debtor reserves the right to revoke or withdraw the Plan at any time prior to the

11   Effective Date. If the Debtor takes such action, the Plan shall be deemed null and void in its entirety

12   and of no force or effect, and any settlement or compromise embodied in the Plan (including the

13   fixing or limiting to an amount certain of any Claim or Class of Claims), assumption of executory

14   contracts or unexpired leases effected under the Plan, and any document or agreement executed

15   pursuant to the Plan, shall be deemed null and void. In such event, nothing contained in the Plan

16   shall (a) constitute or be deemed to be a waiver or release of any Claim against the Debtor or any

17   other Entity; (b) prejudice in any manner the rights of the Debtor or any Entity in further

18   proceedings involving the Debtor; or (c) constitute an admission, acknowledgement, offer, or

19   undertaking of any sort by the Debtor or any other Entity.

20           13.13 Severability.

21                    If, prior to the entry of the Confirmation Order, any term or provision of the Plan is

22   held by the Bankruptcy Court to be invalid, void, or unenforceable, at the request of the Debtor, the

23   Bankruptcy Court shall have the power to alter and interpret such term or provision to make it valid

24   or enforceable to the maximum extent practicable, consistent with the original purpose of the term or

25   provision held to be invalid, void, or unenforceable, and such term or provision shall then be

26   applicable as altered or interpreted. Notwithstanding any such holding, alteration, or interpretation,

27   the remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in

28   no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The

                                                        63
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18               Desc
                                   Main Document    Page 69 of 75


 1   Confirmation Order shall constitute a judicial determination and shall provide that each term and

 2   provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is

 3   (a) valid and enforceable pursuant to its terms; (b) integral to the Plan; and (c) non-severable and

 4   mutually dependent.

 5           13.14 Solicitation.

 6                    Upon entry of the Confirmation Order, the Debtor shall be deemed to have solicited

 7   acceptances of the Plan in good faith and in compliance with the applicable provisions of the

 8   Bankruptcy Code, including, without limitation, sections 1125(e) and (g) of the Bankruptcy Code,

 9   and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in

10   connection with such solicitation. The Debtor, the Reorganized Debtor, and each of their respective

11   employees, agents, representatives, advisors, attorneys, accountants, and professionals shall be

12   deemed to have participated in good faith and in compliance with the applicable provisions of the

13   Bankruptcy Code in the offer, issuance, sale, and purchase of any securities offered or sold under the

14   Plan, and therefore, are not, and on account of such offer, issuance, sale, solicitation, or purchase

15   shall not be, liable at any time for the violation of any applicable law, rule, or regulation governing

16   the solicitation of acceptances or rejections of the Plan or the offer, issuance, sale, or purchase of any

17   securities offered or sold under the Plan.

18           13.15 Governing Law.

19                    Unless a rule of law or procedure is supplied by federal law (including the

20   Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically stated, the laws of the

21   state of California, without giving effect to the principles of conflict of laws, shall govern the rights,

22   obligations, construction, and implementation of the Plan, and any agreements, documents,

23   instruments, or contracts executed or entered into in connection with the Plan (except as otherwise

24   set forth in those agreements, in which case the governing law of such agreement shall control).

25           13.16 Compliance with Tax Requirements.

26                    In connection with the Plan and all instruments issued in connection herewith and

27   distributed hereunder, any Entity issuing any instruments or making any distribution under the Plan

28   shall comply with all applicable withholding and reporting requirements imposed by any federal,

                                                        64
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                Desc
                                   Main Document    Page 70 of 75


 1   state, local, or foreign taxing authority, and all distributions under the Plan shall be subject to any

 2   such withholding or reporting requirements. Any Entity issuing any instruments or making any

 3   distribution under the Plan to a holder of an Allowed Claim has the right, but not the obligation, not

 4   to make a distribution until such holder has provided to such Entity the information necessary to

 5   comply with any withholding requirements of any such taxing authority, and any required

 6   withholdings (determined after taking into account all information provided by such holder pursuant

 7   to this Article 13.16) shall reduce the distribution to such holder.

 8           13.17 Successors and Assigns.

 9                    The rights, benefits, and obligations of any Entity named or referred to in the Plan

10   shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or

11   assign, affiliate, officer, director, agent, representative, attorney, beneficiary, or guardian, if any, of

12   each Entity.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         65
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                   Main Document    Page 71 of 75


 1           13.18 Closing of Chapter 11 Case.

 2                    The Reorganized Debtor shall, as promptly as practicable after the full administration

 3   of the Chapter 11 Case, file with the Bankruptcy Court all documents required by Bankruptcy Rule

 4   3022, Local Bankruptcy Rule 3022-1, and any applicable order of the Bankruptcy Court to close the

 5   Chapter 11 Case.

 6           13.19 Document Retention.

 7                    On and after the Effective Date, the Reorganized Debtor may maintain documents in

 8   accordance with his current document retention policy, as may be altered, amended, modified, or

 9   supplemented by the Reorganized Debtor without order of the Bankruptcy Court.

10           13.20 Conflicts.

11                    In the event of any conflict between the terms and provisions in the Plan (without

12   reference to the Plan Supplement) and the terms and provisions in the Disclosure Statement, the Plan

13   Supplement, any other instrument or document created or executed pursuant to the Plan, or any order

14   (other than the Confirmation Order) referenced in the Plan (or any exhibits, schedules, appendices,

15   supplements, or amendments to any of the foregoing), the Plan (without reference to the Plan

16   Supplement) shall govern and control; provided, however, that in the event of a conflict between the

17   Confirmation Order, on the one hand, and the Plan or the Plan Supplement, on the other hand, the

18   Confirmation Order shall govern and control in all respects.

19           13.21 Service of Documents.

20                    After the Effective Date, any pleading, notice, or other document required by the Plan

21   to be served on or delivered to:

22

23

24

25

26

27

28

                                                        66
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18             Desc
                                   Main Document    Page 72 of 75


 1                    the Debtor or the Reorganized Debtor, shall be served on:

 2                                PACHULSKI STANG ZIEHL & JONES LLP
 3                                10100 Santa Monica Blvd., 13th Floor
                                  Los Angeles, California 90067
 4                                Attn: Richard M. Pachulski; Jeffrey W. Dulberg; Malhar S. Pagay
                                  Email: rpachulski@pszjlaw.com; jdulberg@pszjlaw.com;
 5                                mpagay@pszjlaw.com
 6

 7
                                  - and -
 8

 9
                                  O’Melveny & Myers LLP
10
                                  Times Square Tower
11                                Seven Times Square
                                  New York, New York 10036
12                                Attn:       Suzzanne Uhland; Diana Perez
                                  Email: suhland@omm.com; dperez@omm.com
13

14                    After the Effective Date, the Reorganized Debtor shall be authorized to limit the list
15   of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have filed a
16   renewed request to receive documents pursuant to Bankruptcy Rule 2002.
17

18

19

20

21

22

23

24

25

26

27

28

                                                         67
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18            Desc
                                   Main Document    Page 73 of 75


 1            13.22 Deemed Acts.

 2                    Whenever an act or event is expressed under the Plan to have been deemed done or to

 3   have occurred, it shall be deemed to have been done or to have occurred without any further act by

 4   any party, by virtue of the Plan and the Confirmation Order.

 5            13.23 Waiver or Estoppel.

 6                    Each holder of a Claim shall be deemed to have waived any right to assert any

 7   argument, including the right to argue that its Claim should be Allowed in a certain amount, in a

 8   certain priority, secured, or not subordinated by virtue of an agreement made with the Debtor or its

 9   counsel or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure

10   Statement, or papers filed with the Bankruptcy Court prior to the Confirmation Date.

11
     Submitted By:
12
     Dated:     January 27, 2020
13

14                                                PACHULSKI STANG ZIEHL & JONES LLP
15
                                                  By        /s/ Malhar S. Pagay
16
                                                            Richard M. Pachulski
17                                                          Jeffrey W. Dulberg
                                                            Malhar S. Pagay
18
                                                            [Proposed] Attorneys for Debtor and
19                                                          Debtor in Possession

20

21

22

23

24

25

26

27

28

                                                       68
     DOCS_LA:327243.2 46353/002
        Case 2:19-bk-24804-VZ                     Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                                      Desc
                                                   Main Document    Page 74 of 75
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): DEBTOR’S FIRST AMENDED PLAN OF
  REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE will be served or was
  served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 27, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 27, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA HAND DELIVERY
 The Honorable Vincent P. Zurzolo
 United States Bankruptcy Court
 Central District of California
 255 East Temple Street, Suite 1360 / Courtroom 1368
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 27, 2020               Mary de Leon                                                    /s/ Mary de Leon
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 260 Filed 01/27/20 Entered 01/27/20 23:49:18                                                             Desc
                        Main Document    Page 75 of 75
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
